

LOAN AND SECURITY AGREEMENT




This LOAN AND SECURITY AGREEMENT dated as of February 1, 2006 (the “Agreement”),
is executed by and between CTI Industries Corporation, an Illinois corporation
and CTI Helium, Inc., an Illinois corporation (collectively the “Borrower”),
which has its chief executive office located at 22160 North Pepper Road,
Barrington, Illinois 60010, and Charter One Bank, N.A., a national banking
association (the “Bank”), whose address is 71 South Wacker Drive, Suite 2900,
Chicago, Illinois 60606.




R E C I T A L S:


A. The Borrower desires to borrow funds and obtain other financial
accommodations from the Bank.


B. Pursuant to the Borrower’s request, the Bank is willing to extend such
financial accommodations to the Borrower under the terms and conditions set
forth herein.


NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrower agrees to borrow from the Bank, and
the Bank agrees to lend to the Borrower, subject to and upon the following terms
and conditions:




A G R E E M E N T S:


Section 1. DEFINITIONS.


1.1. Defined Terms. For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.


“Affiliate” of any Person shall mean (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person, and (c) with respect to the
Bank, any entity administered or managed by the Bank, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such Person whether by contract, ownership of voting securities,
membership interests or otherwise.


“Applicable Margin” shall mean the rate per annum added to the Base Rate to
determine the Revolving Interest Rate, Term Interest Rate and Mortgage Rate, as
determined by the ratio of Senior Debt to consolidated EBITDA of the Borrower
and its Subsidiaries for the twelve month period ending as of the end of the
prior fiscal quarter, effective as of any Interest Rate Change Date, as set
forth below:


 

--------------------------------------------------------------------------------



 
 
 
Ratio of Senior
     
Debt to EBITDA
 
Applicable Margin
         
Greater than or equal to 4.50
 
1.50%
 
to 1.00
             
Greater than or equal to 4.00
 
1.25%
 
to 1.00; less than 4.50 to 1.00
             
Greater than or equal to 3.50
 
1.00%
 
to 1.00; less than 4.00 to 1.00
             
Greater than or equal to 2.75
 
0.75%
 
to 1.00; less than 3.50 to 1.00
             
Greater than or equal to 2.00
 
0.50%
 
to 1.00; less than 2.75 to 1.00
             
Less than 2.00 to 1.00
 
0.25%

 
The Applicable Margin as of the date hereof is 1.50%.


“Asset Disposition” shall mean the sale, lease, assignment or other transfer for
value (each a “Disposition”) by the Borrower or any Subsidiary to any Person
(other than the Borrower or any Subsidiary) of any asset or right of the
Borrower or any Subsidiary (including, the loss, destruction or damage of any
thereof or any actual or threatened (in writing to the Borrower or such
Subsidiary) condemnation, confiscation, requisition, seizure or taking thereof),
other than (a) the Disposition of any asset which is to be replaced, and is in
fact replaced, within thirty (30) days with another asset performing the same or
a similar function, (b) the sale or lease of inventory in the ordinary course of
business, and (c) other Dispositions in any fiscal year the net proceeds of
which do not in the aggregate exceed $50,000.


“Bank Product Agreements” shall mean those certain agreements entered into from
time to time by the Borrower or any Subsidiary with the Bank or any Affiliate of
the Bank concerning Bank Products.


“Bank Product Obligations” shall mean all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Borrower or any
Subsidiary to the Bank or any Affiliate of the Bank pursuant to or evidenced by
the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising.


2

--------------------------------------------------------------------------------




“Bank Products” shall mean any service or facility extended to the Borrower or
any Subsidiary by the Bank or any Affiliate of the Bank, including: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) Hedging Agreements.


“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.


“Base Rate” shall mean the greater of (a) the Prime Rate as announced from time
to time by the Bank, or (b) the sum of the Federal Funds Rate plus 0.50%.


“Borrowing Base Amount” shall mean:


(a) an amount equal to eighty-five percent (85%) of the net amount (after
deduction of such reserves and allowances as the Bank deems proper and necessary
including reasonable reserves for royalty fees payable by Borrower and for
dilution) of all Eligible Accounts other than Eligible Foreign Accounts; plus


(b) the lesser of (i) an amount equal to ninety percent (90%) of the net amount
(after deduction of such reserves and allowances as the Bank deems proper and
necessary) of all Eligible Foreign Accounts; and (ii) One Million Dollars
($1,000,000.00); plus


(c) the lesser of (i) an amount equal to sixty percent (60%) of the lower of
cost or market value (after deduction of such reserves and allowances as the
Bank deems proper and necessary) of all Eligible Inventory, and (ii) Three
Million Two Hundred Fifty Thousand and 00/100 Dollars ($3,250,000.00).


“Borrowing Base Certificate” shall mean a certificate to be signed by the
Borrower certifying to the accuracy of the Borrowing Base Amount in form and
substance satisfactory to the Bank.


“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Chicago, Illinois.


“Capital Expenditures” shall mean all expenditures (including Capitalized Lease
Obligations) which, in accordance with GAAP, would be required to be capitalized
and shown on the consolidated balance sheet of the Borrower, but excluding
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (ii) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.


3

--------------------------------------------------------------------------------


 
“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person, as lessee, that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the financial statements of such
Person prepared in accordance with GAAP.


“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.


“Capitalized Lease Obligations” shall mean, as to any Person, all rental
obligations of such Person, as lessee under a Capital Lease which are or will be
required to be capitalized on the books of such Person.


“Cash Equivalent Investment” shall mean, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by the Bank or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by the
Bank or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with the Bank, or other commercial banking institution of the
nature referred to in clause (c), which (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses (a)
through (c) above, and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
the Bank, or other commercial banking institution, thereunder, (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by the Bank.


“Change in Control” shall mean the occurrence of any of the following events:
(a) Stephen M. Merrick and John H. Schwan shall cease to own and control,
directly or indirectly, at least 35% of the outstanding Capital Securities of
the Borrower; (b) the Borrower shall cease to, directly or indirectly, own and
control at least 98% of each class of the outststanding Capital Securities of
each Subsidiary. For the purpose hereof, the terms “control” or “controlling”
shall mean the possession of the power to direct, or cause the direction of, the
management and policies of the Borrower by contract or voting of securities or
ownership interests.


“Collateral” shall have the meaning set forth in Section 6.1 hereof.
 
4

--------------------------------------------------------------------------------


 
“Collateral Access Agreement” shall mean an agreement in form and substance
reasonably satisfactory to the Bank pursuant to which a mortgagee or lessor of
real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
the Borrower or any Subsidiary, acknowledges the Liens of the Bank and waives
any Liens held by such Person on such property, and, in the case of any such
agreement with a mortgagee or lessor, permits the Bank reasonable access to and
use of such real property following the occurrence and during the continuance of
an Event of Default to assemble, complete and sell any collateral stored or
otherwise located thereon.


“Contingent Liability” and “Contingent Liabilities” shall mean, respectively,
each obligation and liability of the Borrower and all such obligations and
liabilities of the Borrower incurred pursuant to any agreement, undertaking or
arrangement by which the Borrower: (a) guarantees, endorses or otherwise becomes
or is contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
indebtedness, dividend, obligation or other liability of any other Person in any
manner (other than by endorsement of instruments in the course of collection),
including any indebtedness, dividend or other obligation which may be issued or
incurred at some future time; (b) guarantees the payment of dividends or other
distributions upon the shares or ownership interest of any other Person; (c)
undertakes or agrees (whether contingently or otherwise): (i) to purchase,
repurchase, or otherwise acquire any indebtedness, obligation or liability of
any other Person or any property or assets constituting security therefor, (ii)
to advance or provide funds for the payment or discharge of any indebtedness,
obligation or liability of any other Person (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), or to maintain
solvency, assets, level of income, working capital or other financial condition
of any other Person, or (iii) to make payment to any other Person other than for
value received; (d) agrees to lease property or to purchase securities, property
or services from such other Person with the purpose or intent of assuring the
owner of such indebtedness or obligation of the ability of such other Person to
make payment of the indebtedness or obligation; (e) to induce the issuance of,
or in connection with the issuance of, any letter of credit for the benefit of
such other Person; or (f) undertakes or agrees otherwise to assure a creditor
against loss. The amount of any Contingent Liability shall (subject to any
limitation set forth herein) be deemed to be the outstanding principal amount
(or maximum permitted principal amount, if larger) of the indebtedness,
obligation or other liability guaranteed or supported thereby.


“Contribution to Capital” shall mean the proposed sale of Capital Securities or
issuance of Subordinated Debt and warrants or convertible debt to Cornell
Capital, Stephen M. Merrick, John H. Schwan or other investor reasonably
acceptable to Bank in an amount not to exceed $3,000,000, and exclusive of the
Shareholder Contribution.


“Debt” shall mean, as to any Person, without duplication, (a) all indebtedness
of such Person; (b) all borrowed money of such Person (including principal,
interest, fees and charges), whether or not evidenced by bonds, debentures,
notes or similar instruments; (c) all obligations to pay the deferred purchase
price of property or services; (d) all obligations, contingent or otherwise,
with respect to the maximum face amount of all letters of credit (whether or not
drawn), bankers’ acceptances and similar obligations issued for the account of
such Person (including the Letters of Credit), and all unpaid drawings in
respect of such letters of credit, bankers’ acceptances and similar obligations;
(e) all indebtedness secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person (provided,
however, if such Person has not assumed or otherwise become liable in respect of
such indebtedness, such indebtedness shall be deemed to be in an amount equal to
the fair market value of the property subject to such Lien at the time of
determination); (f) the aggregate amount of all Capitalized Lease Obligations of
such Person; (g) all Contingent Liabilities of such Person, whether or not
reflected on its balance sheet; (h) all Hedging Obligations of such Person; (i)
all Debt of any partnership of which such Person is a general partner; and (j)
all monetary obligations of such Person under (i) a so-called synthetic,
off-balance sheet or tax retention lease, or (ii) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment). Notwithstanding the foregoing, Debt shall not
include trade payables and accrued expenses incurred by such Person in
accordance with customary practices and in the ordinary course of business of
such Person.


5

--------------------------------------------------------------------------------


“Default Rate” shall mean a per annum rate of interest equal to the Revolving
Interest Rate, the Term Interest Rate and Mortgage Interest Rate, respectively,
then in effect plus two percent (2%).


“Depreciation” shall mean the total amounts added to depreciation, amortization,
obsolescence, valuation and other proper reserves, as reflected on the
Borrower’s financial statements and determined in accordance with GAAP.


“EBITDA” shall mean, for any period, (a) the sum for such period of: (i) Net
Income, plus (ii) Interest Charges, plus (iii) federal and state income taxes
(including the Illinois replacement tax), plus (iv) Depreciation, plus (v)
extraordinary losses, other than from operation, minus (b) extraordinary gains,
in each case to the extent included in determining Net Income for such period.


“Eligible Account” and “Eligible Accounts” shall mean each Account and all such
Accounts (exclusive of sales, excise or other similar taxes) owing to the
Borrower which meets each of the following requirements:


(a) it is genuine in all respects and has arisen in the ordinary course of the
Borrower’s business from (i) the performance of services by the Borrower, which
services have been fully performed, acknowledged and accepted by the Account
Debtor or (ii) the sale or lease of Goods by the Borrower, including C.O.D.
sales, which Goods have been completed in accordance with the Account Debtor’s
specifications (if any) and delivered to and accepted by the Account Debtor, and
the Borrower has possession of, or has delivered to the Bank at the Bank’s
request, shipping and delivery receipts evidencing such delivery;
 
6

--------------------------------------------------------------------------------


(b) it is subject to a perfected, first priority Lien in favor of the Bank and
is not subject to any other assignment, claim or Lien;


(c) it is the valid, legally enforceable and unconditional obligation of the
Account Debtor with respect thereto, and is not subject to the fulfillment of
any condition whatsoever or any counterclaim, credit, trade or volume discount,
allowance, discount, rebate or adjustment by the Account Debtor with respect
thereto, or to any claim by such Account Debtor denying liability thereunder in
whole or in part and the Account Debtor has not refused to accept and/or has not
returned or offered to return any of the Goods or services which are the subject
of such Account;


(d) the Account Debtor with respect thereto is a resident or citizen of, and is
located within, the United States, unless the sale of goods or services giving
rise to such Account is on letter of credit, banker’s acceptance, guaranty of
the Export Import Bank of the United States or other credit support terms
reasonably satisfactory to the Bank;


(e) it is not an Account arising from a “sale on approval”, “sale or return”,
“consignment”, “guaranteed sale” or “bill and hold”, or are subject to any other
repurchase or return agreement;


(f) it is not an Account with respect to which possession and/or control of the
goods sold giving rise thereto is held, maintained or retained by the Borrower
or any Subsidiary (or by any agent or custodian of the Borrower or any
Subsidiary) for the account of, or subject to, further and/or future direction
from the Account Debtor with respect thereto;


(g) it has not arisen out of contracts with the United States or any department,
agency or instrumentality thereof, unless the Borrower has assigned its right to
payment of such Account to the Bank pursuant to the Assignment of Claims Act of
1940, and evidence (satisfactory to the Bank) of such assignment has been
delivered to the Bank, or any state, county, city or other governmental body, or
any department, agency or instrumentality thereof;


(h) if the Borrower maintains a credit limit for an Account Debtor, the
aggregate dollar amount of Accounts due from such Account Debtor, including such
Account, does not exceed such credit limit;


(i) if the Account is evidenced by chattel paper or an instrument, the originals
of such chattel paper or instrument shall have been endorsed and/or assigned and
delivered to the Bank or, in the case of electronic chattel paper, shall be in
the control of the Bank, in each case in a manner satisfactory to the Bank;


(j) such Account is evidenced by an invoice delivered to the related Account
Debtor and is not more than ninety (90) days past the original invoice date
thereof;


7

--------------------------------------------------------------------------------


(k) it is not an Account with respect to an Account Debtor that is located in
any jurisdiction which has adopted a statute or other requirement with respect
to which any Person that obtains business from within such jurisdiction must
file a notice of business activities report or make any other required filings
in a timely manner in order to enforce its claims in such jurisdiction’s courts
unless (i) such notice of business activities report has been duly and timely
filed or the Borrower is exempt from filing such report and has provided the
Bank with satisfactory evidence of such exemption or (ii) the failure to make
such filings may be cured retroactively by the Borrower for a nominal fee;


(l) the Account Debtor with respect thereto is not an Affiliate of the Borrower;


(m) such Account does not arise out of a contract or order which, by its terms,
forbids or makes void or unenforceable the assignment thereof by the Borrower to
the Bank and is not unassignable to the Bank for any other reason;


(n) there is no bankruptcy, insolvency or liquidation proceeding pending by or
against the Account Debtor with respect thereto, nor has the Account Debtor
suspended business, made a general assignment for the benefit of creditors or
failed to pay its debts generally as they come due, and/or no condition or event
has occurred having a Material Adverse Effect on the Account Debtor which would
require the Accounts of such Account Debtor to be deemed uncollectible in
accordance with GAAP;


(o) it is not owed by an Account Debtor with respect to which fifty percent
(50.00%) or more of the aggregate amount of outstanding Accounts owed at such
time by such Account Debtor is classified as ineligible under clause (j) of this
definition; and


(p) it does not violate the negative covenants and does satisfy the affirmative
covenants of the Borrower contained in this Agreement, and it is otherwise not
unacceptable to the Bank for any other reason.


An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any Account, if the Bank at any time
hereafter determine in its discretion that the prospect of payment or
performance by the Account Debtor with respect thereto is materially impaired
for any reason whatsoever, such Account shall cease to be an Eligible Account
after notice of such determination is given to the Borrower.


“Eligible Foreign Account” shall mean an Eligible Account which has an Account
Debtor which is not a resident or citizen of, and is not located in the United
States but which is insured by a guaranty of the Export Import Bank of the
United States or other form of insurance acceptable to the Bank.


“Eligible Inventory” shall mean all Inventory of the Borrower which meets each
of the following requirements:


8

--------------------------------------------------------------------------------


(a) it is subject to a perfected, first priority Lien in favor of the Bank and
is not subject to any other assignment, claim or Lien;


(b) it is salable and not slow-moving, damaged, obsolete or discontinued, as
determined in the sole and absolute discretion of the Bank;


(c) it is in the possession and control of the Borrower and it is stored and
held in facilities owned by the Borrower or, if such facilities are not so
owned, the Bank is in possession of a Collateral Access Agreement with respect
thereto;


(d) it is not Inventory produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;


(e) it is not subject to any agreement or license which would restrict the
Bank’s ability to sell or otherwise dispose of such Inventory;


(f) it is located in the United States or in any territory or possession of the
United States that has adopted Article 9 of the Uniform Commercial Code;


(g) it is not “in transit” to the Borrower or held by the Borrower on
consignment;


(h) it is not “work-in-progress” Inventory included in raw materials;


(i) it is not supply items, packaging or any other similar materials;


(j) it is not identified to any purchase order or contract to the extent
progress or advance payments are received with respect to such Inventory;


(k) it is not consigned inventory (including inks);


(l) it does not breach any of the representations, warranties or covenants
pertaining to Inventory set forth in the Loan Documents; and


(m) the Bank shall not have determined in its reasonable discretion that it is
unacceptable due to age, type, category, quality, quantity and/or any other
reason whatsoever.


Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory.



“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, profit sharing, deferred compensation, stock option, bonus or
other incentive plan, whether qualified or nonqualified, or any disability,
medical, dental or other health plan, life insurance or other death benefit
plan, vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including those pension, profit-sharing and retirement plans of the
Borrower described from time to time in the financial statements of the Borrower
and any pension plan, welfare plan, Defined Benefit Pension Plans (as defined in
ERISA) or any multi-employer plan, maintained or administered by the Borrower or
to which the Borrower is a party or may have any liability or by which the
Borrower is bound.


9

--------------------------------------------------------------------------------


“Environmental Laws” shall mean all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


“Event of Default” shall mean any of the events or conditions which are set
forth in Section 11 hereof.


“Excess Cash Flow” shall mean, for any period, the remainder of (a) EBITDA for
such period, minus (b) the sum, without duplication, of (i) repayments of
principal of the Term Loan and Mortgage Loan made during such period, plus (ii)
cash payments made in such period with respect to Capital Expenditures, plus
(iii) all income taxes paid in cash by the Borrower during such period, plus
(iv) cash Interest Expense of the Borrower during such period, plus (v) payments
made by Borrower or any Subsidiary with respect to Debt (to the extent such
payments are otherwise not prohibited hereunder).


“Facility” shall mean Borrower’s real estate and improvements located at 22160
North Pepper Road, Barrington, Illinois 60010.


“Federal Funds Rate” shall mean, for any day, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Bank from three Federal funds brokers of recognized standing
selected by the Bank. The Bank’s determination of such rate shall be binding and
conclusive absent manifest error.


10

--------------------------------------------------------------------------------


“Funded Debt” shall mean, as to any Person, all Senior Debt of such Person that
matures more than one year from the date of its creation (or is renewable or
extendible, at the option of such Person, to a date more than one year from such
date) including without limitation all of the outstanding Loans.


“GAAP” shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, provided, however, that interim financial statements or reports
shall be deemed in compliance with GAAP despite the absence of footnotes and
fiscal year-end adjustments as required by GAAP.


“Guarantor” and “Guarantors” shall mean, respectively, each of and collectively,
the following Persons: John H. Schwan and Stephen M. Merrick.


“Guaranty” shall have the meaning set forth in Section 3.1 hereof.


“Hazardous Substances” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.


“Hedging Agreement” shall mean any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.


“Hedging Obligation” shall mean, with respect to any Person, any liability of
such Person under any Hedging Agreement.


“Indemnified Party” and “Indemnified Parties” shall mean, respectively, each of
the Bank and any parent corporation, Affiliate or Subsidiary of the Bank, and
each of their respective officers, directors, employees, attorneys and agents,
and all of such parties and entities.


“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, patents, service marks and trademarks, and all registrations and
applications for registration therefor and all licensees thereof, trade names,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.


11

--------------------------------------------------------------------------------


“Interest Charges” shall mean, for any period, the sum of: (a) all interest,
charges and related expenses payable with respect to that fiscal period to a
lender in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP, plus (b) the
portion of Capitalized Lease Obligations with respect to that fiscal period that
should be treated as interest in accordance with GAAP, plus (c) all charges paid
or payable (without duplication) during that period with respect to any Hedging
Agreements.


“Interest Rate Change Date” shall mean the date two (2) Business Days after the
delivery to the Bank of the quarterly or year-end financial statements of the
Borrower, which initial Change Date shall occur after the delivery to the Bank
of the financial statements of the Borrower for the fiscal quarter ending March
31, 2006.


“Investment” shall mean, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or equity security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business).


“Letter of Credit” and “Letters of Credit” shall mean, respectively, a letter of
credit and all such letters of credit issued by the Bank, in its sole
discretion, upon the execution and delivery by the Borrower and the acceptance
by the Bank of a Master Letter of Credit Agreement and a Letter of Credit
Application, as set forth in Section 2.7 of this Agreement.


“Letter of Credit Application” shall mean, with respect to any request for the
issuance of a Letter of Credit, a letter of credit application in the form being
used by the Bank at the time of such request for the type of Letter of Credit
requested.


“Letter of Credit Commitment” shall mean, at any time, an amount equal to One
Million and 00/100 Dollars ($1,000,000.00).


“Letter of Credit Maturity Date” shall mean the Revolving Loan Maturity Date.


“Letter of Credit Obligations” shall mean, at any time, an amount equal to the
aggregate of the original face amounts of all Letters of Credit minus the sum of
(i) the amount of any reductions in the original face amount of any Letter of
Credit which did not result from a draw thereunder, (ii) the amount of any
payments made by the Bank with respect to any draws made under a Letter of
Credit for which the Borrower has reimbursed the Bank, (iii) the amount of any
payments made by the Bank with respect to any draws made under a Letter of
Credit which have been converted to a Revolving Loan as set forth in Section
2.7, and (iv) the portion of any issued but expired Letter of Credit which has
not been drawn by the beneficiary thereunder. For purposes of determining the
outstanding Letter of Credit Obligations at any time, the Bank’s acceptance of a
draft drawn on the Bank pursuant to a Letter of Credit shall constitute a draw
on the applicable Letter of Credit at the time of such acceptance.


12

--------------------------------------------------------------------------------


“Letter of Credit Rate” shall mean the per annum rate as determined by the ratio
of the Senior Debt to the consolidated EBITDA of the Borrower and its
Subsidiaries for the twelve month period ending as of the end of the fiscal
quarter most recently ended at the time of the issuance of a Letter of Credit,
as set forth below:
 

 
Ratio of Senior Debt
to EBITDA
 
Letter of Credit Rate
         
Greater than or equal to 4.00
 
2.75%
 
to 1.00
             
Greater than or equal to 3.50
 
2.50%
 
to 1.00; less than 4.00 to 1.00
             
Greater than or equal to 2.75
 
2.25%
 
to 1.00; less than 3.50 to 1.00
             
Greater than or equal to 2.00
 
2.00%
 
to 1.00; less than 2.75 to 1.00
             
Less than 2.00 to 1.00
 
1.75%

 
“Liabilities” shall mean at all times all liabilities of the Borrower that would
be shown as such on a balance sheet of the Borrower prepared in accordance with
GAAP.


“Lien” shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person (including an interest in respect of a
Capital Lease) which secures payment or performance of any obligation and shall
include any mortgage, lien, encumbrance, title retention lien, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.


“Loans” shall mean, collectively, all Revolving Loans, the Term Loan and
Mortgage Loan made by the Bank to the Borrower and all Letter of Credit
Obligations, under and pursuant to this Agreement.


“Loan Documents” shall mean each of the agreements, documents, instruments and
certificates set forth in Section 3.1 hereof, and any and all such other
instruments, documents, certificates and agreements from time to time executed
and delivered by the Borrower, the Guarantors or any of the Borrower’s
Subsidiaries for the benefit of the Bank pursuant to any of the foregoing, and
all amendments, restatements, supplements and other modifications thereto.
 
13

--------------------------------------------------------------------------------


 
“Lockbox Agreement” shall have the meaning set forth in Section 3.1 hereof.


“Master Letter of Credit Agreement” shall mean, at any time, with respect to the
issuance of Letters of Credit, a Master Letter of Credit Agreement in the form
being used by the Bank at such time.


“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, properties, prospects,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries taken as a whole, (b) a material impairment of the ability of
the Borrower and its Subsidiaries to perform any of the Obligations under any of
the Loan Documents, or (c) a material adverse effect on (i) any substantial
portion of the Collateral, (ii) the legality, validity, binding effect or
enforceability against the Borrower and its Subsidiaries of any of the Loan
Documents, (iii) the perfection or priority of any Lien granted to the Bank
under any Loan Document, or (iv) the rights or remedies of the Bank under any
Loan Document.


“Mortgage” shall have the meaning set forth in Section 6.2 hereof.


“Mortgage Interest Rate” shall mean the floating per annum rate of interest
equal to the Base Rate plus the Applicable Margin.


“Mortgage Loan” shall mean the direct advance made by the Bank to the Borrower
in the form of a Mortgage Loan under and pursuant to this Agreement as set forth
in Section 2.3 of this Agreement.


“Mortgage Loan Commitment” shall mean Two Million Eight Hundred Thousand and
00/100 Dollars ($2,800,000.00).


“Mortgage Loan Maturity Date” shall mean January 31, 2011, unless extended by
the Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution for the Mortgage Note.


“Mortgage Note” shall mean a mortgage note in the form prepared by and
acceptable to the Bank, dated as of the date hereof, in the amount of the
Mortgage Loan Commitment and maturing on the Mortgage Loan Maturity Date, duly
executed by the Borrower and payable to the order of the Bank, together with any
and all renewal, extension, modification or replacement notes executed by the
Borrower and delivered to the Bank and given in substitution therefor.


14

--------------------------------------------------------------------------------




“Net Cash Proceeds” shall mean:


(a) with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by the Borrower pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by the
Borrower to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements), and (iii)
amounts required to be applied to the repayment of any Debt secured by a Lien on
the asset subject to such Asset Disposition (other than the Loans);


(b) with respect to any issuance of Capital Securities, the aggregate cash
proceeds received by the Borrower pursuant to such issuance, net of the direct
costs relating to such issuance (including sales and underwriters’ commissions;
and


(c) with respect to any issuance of Debt, the aggregate cash proceeds received
by the Borrower pursuant to such issuance, net of the direct costs of such
issuance (including up-front, underwriters’ and placement fees).
 
“Net Income” shall mean means, with respect to the Borrower and its Subsidiaries
for any period, the consolidated net income (or loss) of the Borrower and its
Subsidiaries for such period as determined in accordance with GAAP, excluding
any gains from Asset Dispositions, any extraordinary gains and any gains from
discontinued operations.


“Non-Excluded Taxes” shall have the meaning set forth in Section 2.8(a) hereof.


“Non-Utilization Fee Rate” shall mean the per annum rate as determined by the
ratio of the Senior Debt to the consolidated EBITDA of the Borrower and its
Subsidiaries for the twelve month period ending as of the end of the prior
fiscal quarter, as set forth below:
 
 

 
Ratio of Senior Debt
to EBITDA
 
Non-Utilization
Fee Rate
         
Greater than or equal to 4.00
 
0.75%
 
to 1.00
             
Greater than or equal to 2.75
 
0.50%
 
to 1.00; less than 4.00 to 1.00
             
Less than 2.00 to 1.00
 
.375%

 
“Note” and “Notes” shall mean, respectively, each of and collectively, the
Revolving Note, the Term Note and the Mortgage Note.
 
15

--------------------------------------------------------------------------------


 
“Obligations” shall mean the Loans, as evidenced by any Note, all interest
accrued thereon (including interest which would be payable as post-petition in
connection with any bankruptcy or similar proceeding, whether or not permitted
as a claim thereunder), any fees due the Bank hereunder, any expenses incurred
by the Bank hereunder, including without limitation, all liabilities and
obligations under this Agreement, under any other Loan Document, any
reimbursement obligations of the Borrower in respect of Letters of Credit and
surety bonds, all Hedging Obligations of the Borrower which are owed to the Bank
or any Affiliate of the Bank, and all Bank Product Obligations of the Borrower,
and any and all other liabilities and obligations owed by the Borrower to the
Bank from time to time, howsoever created, arising or evidenced, whether direct
or indirect, joint or several, absolute or contingent, now or hereafter
existing, or due or to become due, together with any and all renewals,
extensions, restatements or replacements of any of the foregoing.


“Obligor” shall mean the Borrower, any domestic Subsidiary of the Borrower, any
of the Guarantors, accommodation endorser, third party pledgor, or any other
party liable with respect to the Obligations.


“Organizational Identification Number” means, with respect to Borrower, the
organizational identification number assigned to Borrower by the applicable
governmental unit or agency of the jurisdiction of organization of the Borrower.


“Other Taxes” shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, this Agreement or any of the other Loan Documents.


“Permitted Liens” shall mean (a) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which it maintains adequate reserves in accordance with GAAP and in
respect of which no Lien has been filed; (b) Liens arising in the ordinary
course of business (such as (i) Liens of carriers, warehousemen, mechanics and
materialmen and other similar Liens imposed by law, and (ii) Liens in the form
of deposits or pledges incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety bonds, bids, performance bonds
and similar obligations) for sums not overdue or being contested in good faith
by appropriate proceedings and not involving any advances or borrowed money or
the deferred purchase price of property or services, which do not in the
aggregate materially detract from the value of the property or assets of the
Borrower or materially impair the use thereof in the operation of the Borrower’s
business and, in each case, for which it maintains adequate reserves in
accordance with GAAP and in respect of which no Lien has been filed; (c) Liens
described on Schedule 9.2 as of the Closing Date; (d) attachments, appeal bonds,
judgments and other similar Liens, for sums not exceeding Fifty Thousand and
00/100 Dollars ($50,000.00) arising in connection with court proceedings,
provided the execution or other enforcement of such Liens is effectively stayed
and the claims secured thereby are being actively contested in good faith and by
appropriate proceedings and to the extent such judgments or awards do not
constitute an Event of Default under Section 11.8 hereof; (e) easements, rights
of way, restrictions, minor defects or irregularities in title and other similar
Liens not interfering in any material respect with the ordinary conduct of the
business of the Borrower or any of its Subsidiaries; (f) subject to the
limitation set forth in Section 9.1(g), Liens arising in connection with
Capitalized Lease Obligations (and attaching only to the property being leased);
(g) subject to the limitation set forth in Section 9.1(h), Liens that constitute
purchase money security interests on any property securing Debt incurred for the
purpose of financing all or any part of the cost of acquiring such property,
provided that any such Lien attaches to such property within twenty (20) days of
the acquisition thereof and attaches solely to the property so acquired; and
(h) Liens granted to the Bank hereunder and under the Loan Documents.
 
16

--------------------------------------------------------------------------------



 
“Person” shall mean any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.


“Prime Rate” shall mean the floating per annum rate of interest which at any
time, and from time to time, shall be most recently announced by the Bank as its
Prime Rate, which is not intended to be the Bank’s lowest or most favorable rate
of interest at any one time. The effective date of any change in the Prime Rate
shall for purposes hereof be the date the Prime Rate is changed by the Bank. The
Bank shall not be obligated to give notice of any change in the Prime Rate.


“Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Bank or
its lending office.


“Revolving Interest Rate” shall mean the floating per annum rate of interest
equal to the Base Rate plus the Applicable Margin.


“Revolving Loan” and “Revolving Loans” shall mean, respectively, each direct
advance and the aggregate of all such direct advances made by the Bank to the
Borrower under and pursuant to this Agreement, as set forth in Section 2.1 of
this Agreement.


“Revolving Loan Availability” shall mean, at any time, an amount equal to the
lesser of (a) the Revolving Loan Commitment minus the Letter of Credit
Obligations, or (b) the Borrowing Base Amount, minus the Letter of Credit
Obligations.


“Revolving Loan Commitment” shall mean Six Million Five Hundred Thousand and
00/100 Dollars ($6,500,000.00).


 
17

--------------------------------------------------------------------------------


 
“Revolving Loan Excess Availability” shall mean as of the date hereof, an amount
equal to One Million Dollars ($1,000,000.00). Thereafter, the Revolving Loan
Excess Availability shall equal the lesser of (a) One Million Dollars
($1,000,000.00); and (b) the sum of (i) Five Hundred Thousand Dollars
($500,000.00) plus (ii) 36% of the accounts payable of the Borrower which are
more than ninety (90) past due. Notwithstanding the foregoing, the Revolving
Loan Excess Availability may be permanently reduced in whole or in part (but not
below zero), at Borrower’s option, by an amount equal to twice the amount
received by the Borrower after the date hereof through either a sale of its
Capital Securities and/or its issuance of Subordinated Debt.


“Revolving Loan Maturity Date” shall mean January 31, 2009, unless extended by
the Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.


“Revolving Note” shall mean a revolving note in the form prepared by and
acceptable to the Bank, dated as of the date hereof, in the amount of the
Revolving Loan Commitment and maturing on the Revolving Loan Maturity Date, duly
executed by the Borrower and payable to the order of the Bank, together with any
and all renewal, extension, modification or replacement notes executed by the
Borrower and delivered to the Bank and given in substitution therefor.


“Senior Debt” shall mean all Debt of the Borrower and its United States
Subsidiaries other than Subordinated Debt including without limitation all of
the outstanding Loans and all Debt of foreign Subsidiaries which matures more
than one year from the date of its creation (or is renewable or extendable, at
the option of such Person, to a date more than one year from such date).


“Shareholder Contribution” shall mean the additional contribution to the
Borrower by John H. Schwan and Stephen M. Merrick in the aggregate amount of
$1,000,000, in the form of Subordinated Debt and warrants.


“Subordinated Debt” shall mean that portion of the Debt of the Borrower which is
subordinated to the Obligations in a manner satisfactory to the Bank, including
right and time of payment of principal and interest.


“Subordination Agreements” shall have the meaning set forth in Section 3.1(h)
hereof.


“Subsidiary” and “Subsidiaries” shall mean, respectively, with respect to any
Person, each and all such corporations, partnerships, limited partnerships,
limited liability companies, limited liability partnerships, joint ventures or
other entities of which or in which such Person owns, directly or indirectly,
such number of outstanding Capital Securities as have more than fifty percent
(50.00%) of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited liability company or other
entity. Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of the Borrower.
 
 
18

--------------------------------------------------------------------------------


 
“Tangible Assets” shall mean the total of all assets appearing on a balance
sheet of the Borrower prepared in accordance with GAAP (with Inventory being
valued at the lower of cost or market), after deducting all proper reserves
(including reserves for Depreciation) minus the sum of (i) goodwill, patents,
trademarks, prepaid expenses, deposits, deferred charges and other personal
property which is classified as intangible property in accordance with GAAP, and
(ii) any amounts due from shareholders, Affiliates, officers or employees of the
Borrower.


“Tangible Net Worth” shall mean at any time the total of Tangible Assets minus
Liabilities plus Subordinated Debt plus the Net Income for the current quarter.


“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.


“Term Interest Rate” shall mean the floating per annum rate of interest equal to
the Base Rate plus the Applicable Margin.


“Term Loan” shall mean the direct advance or advances made by the Bank to the
Borrower in the form of a Term Loan under and pursuant to this Agreement, as set
forth in Section 2.2 of this Agreement.


“Term Loan Commitment” shall mean Three Million Five Hundred Thousand and 00/100
Dollars ($3,500,000.00).


“Term Loan Mandatory Prepayment” shall have the meaning set forth in Section
2.2(d) hereof.


“Term Loan Maturity Date” shall mean January 31, 2011, unless extended by the
Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution for the Term Note.


“Term Note” shall mean a term note in the form prepared by and acceptable to the
Bank, dated as of the date hereof, in the amount of the Term Loan Commitment and
maturing on the Term Loan Maturity Date, duly executed by the Borrower and
payable to the order of the Bank, together with any and all renewal, extension,
modification or replacement notes executed by the Borrower and delivered to the
Bank and given in substitution therefor.


“UCC” shall mean the Uniform Commercial Code in effect in the state of Illinois
from time to time.


“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.


19

--------------------------------------------------------------------------------


“Voidable Transfer” shall have the meaning set forth in Section 13.21 hereof.


“Wholly-Owned Subsidiary” shall mean any Subsidiary of which or in which the
Borrower owns, directly or indirectly, one hundred percent (100%) of the Capital
Securities of such Subsidiary.


“Working Capital” shall mean the total of cash on hand, cash equivalents,
marketable securities, Accounts minus adequate reserves for doubtful Accounts,
and readily salable Inventory at the lower of cost or market value, minus the
total of all liabilities payable within one year, all as determined in
accordance with GAAP.


1.2. Accounting Terms. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to the Bank pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with sound accounting practices and GAAP as used in the
preparation of the financial statements of the Borrower on the date of this
Agreement. If any changes in accounting principles or practices from those used
in the preparation of the financial statements are hereafter occasioned by the
promulgation of rules, regulations, pronouncements and opinions by or required
by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants (or any successor thereto or agencies with similar
functions), which results in a material change in the method of accounting in
the financial statements required to be furnished to the Bank hereunder or in
the calculation of financial covenants, standards or terms contained in this
Agreement, the parties hereto agree to enter into good faith negotiations to
amend such provisions so as equitably to reflect such changes to the end that
the criteria for evaluating the financial condition and performance of the
Borrower will be the same after such changes as they were before such changes;
and if the parties fail to agree on the amendment of such provisions, the
Borrower will furnish financial statements in accordance with such changes, but
shall provide calculations for all financial covenants, perform all financial
covenants and otherwise observe all financial standards and terms in accordance
with applicable accounting principles and practices in effect immediately prior
to such changes. Calculations with respect to financial covenants required to be
stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by the
Borrower’s accountants.


1.3. Other Terms Defined in UCC. All other capitalized words and phrases used
herein and not otherwise specifically defined herein shall have the respective
meanings assigned to such terms in the UCC, to the extent the same are used or
defined therein.


1.4. Other Interpretive Provisions.


(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Whenever the context so requires, the neuter
gender includes the masculine and feminine, the single number includes the
plural, and vice versa, and in particular the word “Borrower” shall be so
construed.
 
20

--------------------------------------------------------------------------------


 
(b) Section and Schedule references are to this Agreement unless otherwise
specified. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.


(c) The term “including” is not limiting, and means “including, without
limitation”.


(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including”.




(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.


(f) To the extent any of the provisions of the other Loan Documents are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall govern.


(g) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.


Section 2. COMMITMENT OF THE BANK.


2.1. Revolving Loans.


(a) Revolving Loan Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of the Borrower set forth herein and in the other Loan Documents,
the Bank agrees to make such Revolving Loans at such times as the Borrower may
from time to time request until, but not including, the Revolving Loan Maturity
Date, and in such amounts as the Borrower may from time to time request,
provided, however, that the aggregate principal balance of all Revolving Loans
outstanding at any time shall not exceed the (i) the Revolving Loan Availability
less (ii) the Revolving Loan Excess Availability. Revolving Loans made by the
Bank may be repaid and, subject to the terms and conditions hereof, borrowed
again up to, but not including the Revolving Loan Maturity Date unless the
Revolving Loans are otherwise accelerated, terminated or extended as provided in
this Agreement. The Revolving Loans shall be used by the Borrower for the
purposes of refinancing existing indebtedness with Cole Taylor Bank, funding
working capital and for general corporate purposes.
 
21

--------------------------------------------------------------------------------


 
(b) Revolving Loan Interest and Payments. Except as otherwise provided in this
Section 2.1(b), the principal amount of the Revolving Loans outstanding from
time to time shall bear interest at the applicable Revolving Interest Rate.
Accrued and unpaid interest on the unpaid principal balance of all Revolving
Loans outstanding from time to time, shall be due and payable monthly, in
arrears, commencing on March 1, 2006 and continuing on the first day of each
calendar month thereafter, and on the Revolving Loan Maturity Date. From and
after maturity, or after the occurrence and during the continuation of an Event
of Default, interest on the outstanding principal balance of the Revolving
Loans, at the option of the Bank, may accrue at the Default Rate and shall be
payable upon demand from the Bank.


(c) Revolving Loan Principal Payments.


(i) Revolving Loan Mandatory Payments. All Revolving Loans hereunder shall be
repaid by the Borrower on the Revolving Loan Maturity Date, unless payable
sooner pursuant to the provisions of this Agreement. In the event the aggregate
outstanding principal balance of all Revolving Loan Obligations hereunder
exceeds the Revolving Loan Availability less the Revolving Loan Excess
Availability, the Borrower shall, without notice or demand of any kind,
immediately make such repayments of the Revolving Loans or take such other
actions as are satisfactory to the Bank as shall be necessary to eliminate such
excess.


(ii) Optional Prepayments. The Borrower may from time to time prepay the
Revolving Loans, in whole or in part, without any prepayment penalty whatsoever,
provided that any prepayment of the entire principal balance of the Revolving
Loans shall include accrued interest on such Revolving Loans to the date of such
prepayment.


(iii) Mandatory Prepayment. Upon the occurrence of any of the events set forth
in Section 2.2(d) below, in the event that the Term Loan has been, or by such
Term Loan Mandatory Prepayment is paid in full, the balance of the amounts
described in Section 2.2(d)(i), (ii), (iii) and (iv) below shall be used by the
Borrower to prepay the Revolving Loans, until paid in full.
 
22

--------------------------------------------------------------------------------




2.2. Term Loan.


(a) Term Loan Commitment. Subject to the terms and conditions of this Agreement
and the other Loan Documents, and in reliance upon the representations and
warranties of the Borrower set forth herein and in the other Loan Documents, the
Bank agrees to make a Term Loan equal to the Term Loan Commitment. The Term Loan
shall be available to the Borrower in a single principal advance on such date as
the conditions set forth in Section 3 shall have been satisfied. The Term Loan
shall be used by the Borrower to repay its existing term loan and for general
corporate purposes. The Term Loan may be prepaid in whole or in part at any time
without penalty subject to Section 2.2(e), but shall be due in full on the Term
Loan Maturity Date, unless the credit extended under the Term Loan is otherwise
accelerated, terminated or extended as provided in this Agreement.


(b) Term Loan Interest. Except as otherwise provided in this Section 2.2(b), the
principal amount of the Term Loan outstanding from time to time shall bear
interest at the applicable Term Interest Rate. From and after maturity, or after
the occurrence and during the continuation of an Event of Default, interest on
the outstanding principal balance of the Term Loan, at the option of the Bank,
may accrue at the Default Rate and shall be payable upon demand from the Bank.


(c) Term Loan Interest and Principal Payments. The outstanding principal balance
of the Term Loan shall be repaid in equal principal installments each in the
amount of Fifty-Eight Thousand Three Hundred Thirty-Three and 33/100 Dollars
($58,333.33), together with an additional amount representing accrued and unpaid
interest on the principal amount of the Term Loan outstanding as set forth
above, beginning on March 1, 2006, and continuing on the first day of each month
thereafter, with a final payment of all outstanding principal and accrued
interest due on the Term Loan Maturity Date. Principal amounts repaid on the
Term Note may not be borrowed again.


(d) Term Loan Mandatory Prepayment. The Borrower shall make a prepayment (the
“Term Loan Mandatory Prepayment”) of the outstanding principal amount of the
Term Loan until paid in full upon the occurrence of any of the following events,
at the following times and in the following amounts:


(i) Concurrently with the receipt by the Borrower or by any Subsidiary of any
Net Cash Proceeds from any Asset Disposition, in an amount equal to 100% of such
Net Cash Proceeds.


(ii) Concurrently with the receipt by the Borrower or by any Subsidiary of any
Net Cash Proceeds from any issuance of Capital Securities (excluding (A) any
issuance of Capital Securities pursuant to any employee or director option
program, benefit plan or compensation program, any stock warrant, (B) any
issuance by a Subsidiary to the Borrower or another Subsidiary, and (C) the
issuance of Capital Securities in connection with the Contribution to Capital or
Shareholder Contribution) in an amount equal to 100% of such Net Cash Proceeds.
 
23

--------------------------------------------------------------------------------


 
(iii) Within 90 days after the end of each of the Borrower’s fiscal years,
commencing with the fiscal year ending December 31, 2006, in an amount equal to
50% of Excess Cash Flow for such fiscal year.


(iv) Concurrently with the receipt by the Borrower of any Net Cash Proceeds from
the issuance of any Debt (to the extent permitted hereunder), other than the
Shareholder Contribution or the Contribution to Capital, in an amount equal to
100% of such Net Cash Proceeds.


(e) Term Loan Optional Prepayments. Provided that no Event of Default then
exists under this Agreement or the Loans, the Borrower may voluntarily prepay
the principal balance of the Term Loan, in whole or in part at any time on or
after the date hereof, subject to the following conditions:


(A) Not less than thirty (30) days prior to the date upon which the Borrower
desires to make such prepayment, the Borrower shall deliver to the Bank written
notice of its intention to prepay the Term Loan, which notice shall be
irrevocable and state the prepayment amount and the prepayment date (the “Term
Loan Prepayment Date”);


(B) The voluntary prepayment shall be in an amount not less than $250,000; and


(C) The Borrower shall pay to the Bank all accrued and unpaid interest on the
Term Loan through the date of such prepayment on the principal balance being
prepaid. Each prepayment of the Term Loan shall be applied to the scheduled
installments of the Term Loan in inverse order of maturity.


2.3. Mortgage Loan.


(a) Mortgage Loan Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of the Borrower set forth herein and in the other Loan Documents,
the Bank agrees to make a Mortgage Loan equal to the Mortgage Loan Commitment.
The Mortgage Loan shall be available to the Borrower in a single principal
advance on such date as the conditions set forth in Section 3 shall have been
satisfied. The Mortgage Loan shall be used by the Borrower to repay its existing
mortgage loan. The Mortgage Loan may be prepaid in whole or in part at any time
without penalty subject to Section 2.3(d), but shall be due in full on the
Mortgage Loan Maturity Date, unless the credit extended under the Mortgage Loan
is otherwise accelerated, terminated or extended as provided in this Agreement.

 
24

--------------------------------------------------------------------------------


 
(b) Mortgage Loan Interest. Except as otherwise provided in this Section 2.3(b),
the principal amount of the Mortgage Loan outstanding from time to time shall
bear interest at the applicable Mortgage Interest Rate. From and after maturity,
or after the occurrence and during the continuation of an Event of Default,
interest on the outstanding principal balance of the Mortgage Loan, at the
option of the Bank, may accrue at the Default Rate and shall be payable upon
demand from the Bank.


(c) Mortgage Loan Interest and Principal Payments. The outstanding principal
balance of the Mortgage Loan shall be repaid in equal principal installments
each in the amount of Nine Thousand Three Hundred Thirty-Three and 00/100
Dollars ($9,333.00), together with an additional amount representing accrued and
unpaid interest on the principal amount of the Mortgage Loan outstanding as set
forth above, beginning on March 1, 2006, and continuing on the first day of each
month thereafter, plus a final payment of all outstanding principal in a lump
sum (anticipated to be $2,240,020.00) and accrued interest due on the Mortgage
Loan Maturity Date. Principal amounts repaid on the Mortgage Note may not be
borrowed again.


(d) Mortgage Loan Optional Prepayments. Provided that no Event of Default then
exists under this Agreement or the Loans, the Borrower may voluntarily prepay
the principal balance of the Mortgage Loan, in whole or in part at any time on
or after the date hereof, subject to the following conditions:


(A) Not less than thirty (30) days prior to the date upon which the Borrower
desires to make such prepayment, the Borrower shall deliver to the Bank written
notice of its intention to prepay the Mortgage Loan, which notice shall be
irrevocable and state the prepayment amount and the prepayment date (the
“Mortgage Loan Prepayment Date”);


(B) The voluntary prepayment shall be in an amount not less than $250,000; and


(C) The Borrower shall pay to the Bank all accrued and unpaid interest on the
Mortgage Loan through the date of such prepayment on the principal balance being
prepaid. Each prepayment of the Mortgage Loan shall be applied to the scheduled
installments of the Mortgage Loan in inverse order of maturity.


2.4 Intentionally Omitted.


2.5 Interest and Fee Computation; Collection of Funds. Except as otherwise set
forth herein, all interest and fees shall be calculated on the basis of a year
consisting of 360 days and shall be paid for the actual number of days elapsed.
Principal payments submitted in funds not immediately available shall continue
to bear interest until collected. If any payment to be made by the Borrower
hereunder or under any Note shall become due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing any interest in respect of such
payment. Notwithstanding anything to the contrary contained herein, the final
payment due under any of the Loans must be made by wire transfer or other
immediately available funds. All payments made by the Borrower hereunder or
under any of the Loan Documents shall be made without setoff, counterclaim, or
other defense. To the extent permitted by applicable law, all payments hereunder
or under any of the Loan Documents (including any payment of principal,
interest, or fees) to, or for the benefit, of any Person shall be made by the
Borrower free and clear of, and without deduction or withholding for, or account
of, any taxes now or hereinafter imposed by any taxing authority.


25

--------------------------------------------------------------------------------


 
2.6 Late Charge. If any payment of interest or principal due hereunder is not
made within ten (10) days after such payment is due in accordance with the terms
hereof, then, in addition to the payment of the amount so due, the Borrower
shall pay to the Bank a “late charge” of five cents for each whole dollar so
overdue to defray part of the cost of collection and handling such late payment.
The Borrower agrees that the damages to be sustained by the Bank for the
detriment caused by any late payment are extremely difficult and impractical to
ascertain, and that the amount of five cents for each one dollar due is a
reasonable estimate of such damages, does not constitute interest, and is not a
penalty.


2.7 Letters of Credit. Subject to the terms and conditions of this Agreement and
upon (i) the execution by the Borrower and the Bank of a Master Letter of Credit
Agreement in form and substance acceptable to the Bank (together with all
amendments, modifications and restatements thereof, the “Master Letter of Credit
Agreement”), and (ii) the execution and delivery by the Borrower, and the
acceptance by the Bank, in its sole and absolute discretion, of a Letter of
Credit Application, the Bank agrees to issue for the account of the Borrower
such Letters of Credit in the standard form of the Bank and otherwise in form
and substance acceptable to the Bank, from time to time during the term of this
Agreement, provided that the Letter of Credit Obligations may not at any time
exceed the Letter of Credit Commitment and provided further, that no Letter of
Credit shall have an expiration date later than the Letter of Credit Maturity
Date. The amount of any payments made by the Bank with respect to draws made by
a beneficiary under a Letter of Credit for which the Borrower has failed to
reimburse the Bank upon the earlier of (i) the Bank’s demand for repayment, or
(ii) five (5) days from the date of such payment to such beneficiary by the
Bank, shall be deemed to have been converted to a Revolving Loan as of the date
such payment was made by the Bank to such beneficiary. Upon the occurrence of an
Event of a Default and at the option of the Bank, all Letter of Credit
Obligations shall be converted to Revolving Loans, all without demand,
presentment, protest or notice of any kind, all of which are hereby waived by
the Borrower. To the extent the provisions of the Master Letter of Credit
Agreement differ from, or are inconsistent with, the terms of this Agreement,
the provisions of this Agreement shall govern.


2.8 Taxes.


(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any governmental authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Bank as a result of a present or former connection between the Bank and
the jurisdiction of the governmental authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Bank having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (collectively,
“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Bank hereunder, the amounts so payable to the Bank shall
be increased to the extent necessary to yield to the Bank (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to the Bank with respect to any Non-Excluded Taxes that are attributable
to the Bank’s failure to comply with the requirements of subsection 2.8(c).


26

--------------------------------------------------------------------------------


 
(b) The Borrower shall pay any Other Taxes to the relevant governmental
authority in accordance with applicable law.


(c) At the request of the Borrower and at the Borrower’s sole cost, the Bank
shall take reasonable steps to (i) contest its liability for any Non-Excluded
Taxes or Other Taxes that have not been paid, or (ii) seek a refund of any
Non-Excluded Taxes or Other Taxes that have been paid.


(d) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Bank a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the Bank
the required receipts or other required documentary evidence or if any
governmental authority seeks to collect a Non-Excluded Tax or Other Tax directly
from the Bank for any other reason, the Borrower shall indemnify the Bank on an
after-tax basis for any incremental taxes, interest or penalties that may become
payable by the Bank.


(e) The agreements in this Section shall survive the satisfaction and payment of
the Obligations and the termination of this Agreement.
 
2.9 All Loans to Constitute Single Obligation. The Loans shall constitute one
general obligation of the Borrower, and shall be secured by Bank’s priority
security interest in and Lien upon all of the Collateral and by all other
security interests, Liens, claims and encumbrances heretofore, now or at any
time or times hereafter granted by the Borrower and/or any Subsidiary to Bank.


3
CONDITIONS OF BORROWING.



Notwithstanding any other provision of this Agreement, the Bank shall not be
required to disburse, make or continue all or any portion of the Loans, if any
of the following conditions shall have occurred.


27

--------------------------------------------------------------------------------


 
3.1. Loan Documents. The Borrower shall have failed to execute and deliver to
the Bank any of the following Loan Documents, all of which must be satisfactory
to the Bank and the Bank’s counsel in form, substance and execution:
 
(a) Loan Agreement. Two copies of this Agreement duly executed by the Borrower.


(b) Revolving Note. A Revolving Note duly executed by the Borrower, in the form
prepared by and acceptable to the Bank.


(c) Term Note. A Term Note duly executed by the Borrower, in the form prepared
by and acceptable to the Bank.


(d) Mortgage Note. A Mortgage Note duly executed by the Borrower, in the form
prepared by and acceptable to the Bank.


(e) Master Letter of Credit Agreement. A Master Letter of Credit Agreement
prepared by and acceptable to the Bank, duly executed by the Borrower in favor
of the Bank.


(f) Guaranties. Separate Limited Continuing Unconditional Guaranties dated as of
the date of this Agreement, executed by each of the Guarantors to and for the
benefit of the Bank, in the form prepared by and acceptable to the Bank
(collectively, the “Guaranties”).


(g) Shareholder Contribution. John H. Schwan and Stephen M. Merrick shall have
made Shareholder Contribution.


(h) Subordination Agreements. A Subordination Agreement dated as of the date of
this Agreement, from certain holders of Subordinated Debt, in the form prepared
by and acceptable to the Bank (collectively the “Subordination Agreements”).


(i) Collateral Access Agreement. Collateral Access Agreements dated as of the
date of this Agreement, from the owner, lessor or mortgagee, as the case may be,
of any real estate whereon any Collateral is stored or otherwise located, in the
form prepared by and acceptable to the Bank.


(j) Real Estate Documents. With respect to the Facility, the duly executed
Mortgage providing for a fully perfected Lien, in favor of the Bank, in all
right, title and interest of the Borrower in such real property, together with:


(i) an ALTA Loan Title Insurance Policy, issued by an insurer acceptable to the
Bank, insuring the Bank’s Lien on such real property and containing such
endorsements as the Bank may reasonably require (it being understood that the
amount of coverage, exceptions to coverage and status of title set forth in such
policy shall be acceptable to the Bank);
 
28

--------------------------------------------------------------------------------


 
 
(ii) copies of all documents of record concerning such real property as shown on
the commitment for the ALTA Loan Title Insurance Policy referred to above;


(iii) original or certified copies of all insurance policies required to be
maintained with respect to such real property by this Agreement, the applicable
Mortgage or any other Loan Document;


(iv) an ALTA survey certified to the Bank and such title insurer referred to
above, meeting such standards as the Bank may reasonably establish and otherwise
reasonably satisfactory to the Bank;


(v) an environmental site assessment report, the nature and scope of which is
reasonably satisfactory to the Bank, and prepared by environmental engineers
reasonably satisfactory to the Bank;


(vi) a flood insurance policy concerning such real property, if required by the
Flood Disaster Protection Act of 1973; and


(vii) an appraisal, prepared by an independent appraiser engaged directly by the
Bank, of such parcel of real property or interest in real property, which
appraisal shall satisfy the requirements of the Financial Institutions Reform,
Recovery and Enforcement Act, if applicable, and shall evidence compliance with
the supervisory loan-to-value limits set forth in the Federal Deposit Insurance
Corporation Improvement Act of 1991, if applicable.


Additionally, in the case of any leased real property, a consent, in form and
substance satisfactory to the Bank, from the owner and/or mortgagee of such
leased real property waiving any landlord’s Lien in respect of personal property
kept at the premises subject to such lease.


(k) Borrowing Base Certificate. A Borrowing Base Certificate in the form
prepared by the Bank, certified as accurate by the Borrower and acceptable to
the Bank in its sole discretion.


(l) Search Results; Lien Terminations. Copies of UCC search reports dated such a
date as is reasonably acceptable to the Bank, listing all effective financing
statements which name the Borrower or any of its Subsidiaries, under their
present names and any previous names, as debtors, together with (i) copies of
such financing statements, (ii) payoff letters evidencing repayment in full of
all existing Debt to be repaid with the Loans, the termination of all agreements
relating thereto and the release of all Liens granted in connection therewith,
with UCC or other appropriate termination statements and documents effective to
evidence the foregoing (other than Permitted Liens), and (iii) such other UCC
termination statements as the Bank may reasonably request.
 
29

--------------------------------------------------------------------------------


 
(m) Organizational and Authorization Document. Copies of (i) the Articles of
Incorporation and Bylaws of the Borrower and each of its Subsidiaries; (ii)
resolutions of the board of directors of the Borrower and each of its
Subsidiaries approving and authorizing such Person’s execution, delivery and
performance of the Loan Documents to which it is party and the transactions
contemplated thereby; (iii) signature and incumbency certificates of the
officers of the Borrower and each of its Subsidiaries, executing any of the Loan
Documents, each of which the Borrower hereby certifies to be true and complete,
and in full force and effect without modification, it being understood that the
Bank may conclusively rely on each such document and certificate until formally
advised by the Borrower of any changes therein; and (iv) good standing
certificates in the state of incorporation of the Borrower and each of its
Subsidiaries and in each other state requested by the Bank.


(n) Insurance. Evidence satisfactory to the Bank of the existence of insurance
required to be maintained pursuant to Section 8.6, together with evidence that
the Bank has been named as a lender’s loss payee and as an additional insured on
all related insurance policies.


(o) Lockbox Agreement. The Master Cash Management Service Agreement, duly
executed by the Borrower and the Bank (the “Lockbox Agreement”), in the form
prepared by and acceptable to the Bank.


(p) Supply Agreements. The Bank shall have received and reviewed the supply
agreement of the Borrower with Rapak LLC and received satisfactory
representation of a new supply agreement with ITW Space Bag, which may include a
form of agreement reviewed for ITW Spacebag and a statement of intention of
Borrower to proceed with such agreement on substantially the terms provided in
such form of agreement; provided that if the Borrower ultimately negotiates
terms that are materially different than such terms, or if such terms are at any
time hereafter materially amended, Borrower shall provide prompt notice thereof
to Bank


(q) Additional Documents. Such other certificates, financial statements,
schedules, resolutions, opinions of counsel, notes and other documents which are
provided for hereunder or which the Bank shall require.


3.2. Event of Default. Any Event of Default, or Unmatured Event of Default shall
have occurred and be continuing.


3.3. Material Adverse Effect. The occurrence of any event having a Material
Adverse Effect upon the Borrower.
 
30

--------------------------------------------------------------------------------




3.4. Litigation. Any litigation or governmental proceeding shall have been
instituted against the Borrower or any of its officers or shareholders having a
Material Adverse Effect upon the Borrower.


3.5. Representations and Warranties. Any representation or warranty of the
Borrower contained herein or in any Loan Document shall be untrue or incorrect
in any material respect as of the date of any Loan as though made on such date,
except to the extent such representation or warranty expressly relates to an
earlier date.


3.6. Commitment Fee. The Borrower shall have failed to pay to the Bank a
commitment fee in the amount of one-half percent (0.50%) of the aggregate
commitment amounts, payable on or before the execution of this Agreement by the
Bank.


Section 4. NOTES EVIDENCING LOANS.


4.1. Revolving Note. The Revolving Loans and the Letter of Credit Obligations
shall be evidenced by the Revolving Note. At the time of the initial
disbursement of a Revolving Loan and at each time any additional Revolving Loan
shall be requested hereunder or a repayment made in whole or in part thereon, a
notation thereof shall be made on the books and records of the Bank. All amounts
recorded shall be, absent manifest error, conclusive and binding evidence of (i)
the principal amount of the Revolving Loans advanced hereunder and the amount of
all Letter of Credit Obligations, (ii) any accrued and unpaid interest owing on
the Revolving Loans, and (iii) all amounts repaid on the Revolving Loans or the
Letter of Credit Obligations. The failure to record any such amount or any error
in recording such amounts shall not, however, limit or otherwise affect the
obligations of the Borrower under the Revolving Note to repay the principal
amount of the Revolving Loans, together with all interest accruing thereon.


4.2. Term Note. The Term Loan shall be evidenced by the Term Note. At the time
of the initial disbursement of the Term Loan or a repayment made in whole or in
part thereon, a notation thereof shall be made on the books and records of the
Bank. All amounts recorded shall be, absent demonstrable error, conclusive and
binding evidence of (i) the principal amount of the Term Loan advanced
hereunder, (ii) any accrued and unpaid interest owing on the Term Loan and (iii)
all amounts repaid on the Term Loan. The failure to record any such amount or
any error in recording such amounts shall not, however, limit or otherwise
affect the obligations of the Borrower under the Term Note to repay the
principal amount of the Term Loan, together with all interest accruing thereon.


4.3. Mortgage Note. The Mortgage Loan shall be evidenced by the Mortgage Note.
At the time of the initial disbursement of an Mortgage Loan or a repayment made
in whole or in part thereon, a notation thereof shall be made on the books and
records of the Bank. All amounts recorded shall be, absent demonstrable error,
conclusive and binding evidence of (i) the principal amount of the Mortgage Loan
advanced hereunder, (ii) any accrued and unpaid interest owing on the Mortgage
Loan, and (iii) all amounts repaid on the Mortgage Loan. The failure to record
any such amount or any error in recording such amounts shall not, however, limit
or otherwise affect the obligations of the Borrower under the Mortgage Note to
repay the principal amount of the Mortgage Loan, together with all interest
accruing thereon.
 
31

--------------------------------------------------------------------------------




Section 5. MANNER OF BORROWING.


5.1. Borrowing Procedures. Subject to the terms of this Agreement, each Loan
shall be made available to the Borrower upon any written, verbal, electronic,
telephonic or telecopy loan request which the Bank in good faith believes to
emanate from a properly authorized representative of the Borrower, whether or
not that is in fact the case. Each such request shall be effective upon receipt
by the Bank, shall be irrevocable, and shall specify the date, amount and type
of borrowing. A request for a direct advance must be received by the Bank no
later than 11:00 a.m. Chicago, Illinois time, on the day it is to be funded. The
proceeds of each direct advance shall be made available at the office of the
Bank by credit to the account of the Borrower or by other means requested by the
Borrower and acceptable to the Bank. The Borrower does hereby irrevocably
confirm, ratify and approve all such advances by the Bank and does hereby
indemnify the Bank against losses and expenses (including court costs,
attorneys’ and paralegals’ fees) and shall hold the Bank harmless with respect
thereto.


5.2. Letters of Credit. All Letters of Credit shall bear such application,
issuance, renewal, negotiation and other fees and charges, and bear such
interest as charged by the Bank or otherwise payable pursuant to the Master
Letter of Credit Agreement. In addition to the foregoing, all Letters of Credit
issued under and pursuant to this Agreement shall bear an annual issuance fee
equal to the Letter of Credit Rate multiplied by the face amount of such Letter
of Credit, payable by the Borrower prior to the issuance by the Bank of such
Letter of Credit and annually thereafter, until (i) such Letter of Credit has
expired or has been returned to the Bank, or (ii) the Bank has paid the
beneficiary thereunder the full face amount of such Letter of Credit.


5.3. Automatic Debit. In order to effectuate the timely payment of any of the
Obligations when due, the Borrower hereby authorizes and directs the Bank, at
the Bank’s option, to (a) debit the amount of the Obligations to any ordinary
deposit account of the Borrower, or (b) make a Revolving Loan hereunder to pay
the amount of the Obligations.


5.4. Discretionary Disbursements. The Bank, in its sole and absolute discretion,
may immediately upon notice to the Borrower, disburse any or all proceeds of the
Loans made or available to the Borrower pursuant to this Agreement to pay any
fees, costs, expenses or other amounts required to be paid by the Borrower
hereunder and not so paid. All monies so disbursed shall be a part of the
Obligations, payable by the Borrower on demand from the Bank.


Section 6. SECURITY FOR THE OBLIGATIONS.


6.1. Security for Obligations. As security for the payment and performance of
the Obligations, the Borrower does hereby pledge, assign, transfer, deliver and
grant to the Bank, for its own benefit and as agent for its Affiliates, a
continuing and unconditional first priority security interest in and to any and
all property of the Borrower, of any kind or description, tangible or
intangible, wheresoever located and whether now existing or hereafter arising or
acquired, including the following (all of which property, along with the
products and proceeds therefrom, are individually and collectively referred to
as the “Collateral”):
 
32

--------------------------------------------------------------------------------




(a) all property of, or for the account of, the Borrower now or hereafter coming
into the possession, control or custody of, or in transit to, the Bank or any
agent or bailee for the Bank or any parent, Affiliate or Subsidiary of the Bank
or any participant with the Bank in the Loans (whether for safekeeping, deposit,
collection, custody, pledge, transmission or otherwise), including all earnings,
dividends, interest, or other rights in connection therewith and the products
and proceeds therefrom, including the proceeds of insurance thereon; and


(b) the additional property of the Borrower, whether now existing or hereafter
arising or acquired, and wherever now or hereafter located, together with all
additions and accessions thereto, substitutions, betterments and replacements
therefor, products and Proceeds therefrom, and all of the Borrower’s books and
records and recorded data relating thereto (regardless of the medium of
recording or storage), together with all of the Borrower’s right, title and
interest in and to all computer software required to utilize, create, maintain
and process any such records or data on electronic media, identified and set
forth as follows:


(i) All Accounts and all Goods whose sale, lease or other disposition by the
Borrower has given rise to Accounts and have been returned to, or repossessed or
stopped in transit by, the Borrower, or rejected or refused by an Account
Debtor;


(ii) All Inventory, including raw materials, work-in-process and finished goods;
 
(iii) All Goods (other than Inventory), including embedded software, Equipment,
vehicles, furniture and Fixtures;
 
(iv) All Software and computer programs;
 
(v) All Securities, Investment Property, Financial Assets and Deposit Accounts;
 
(vi) All Chattel Paper, Electronic Chattel Paper, Instruments, Documents, Letter
of Credit Rights, all proceeds of letters of credit, Health-Care-Insurance
Receivables, Supporting Obligations, notes secured by real estate, Commercial
Tort Claims and General Intangibles, including Payment Intangibles; and
 
(vii) All Proceeds (whether Cash Proceeds or Noncash Proceeds) of the foregoing
property, including all insurance policies and proceeds of insurance payable by
reason of loss or damage to the foregoing property, including unearned premiums,
and of eminent domain or condemnation awards.
 
33

--------------------------------------------------------------------------------


 
6.2. Other Collateral. In addition, the Obligations are also secured by that
certain Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture
Filing on the Facility dated as of February 1, 2006, executed by Borrower to and
for the benefit of the Bank (the “Mortgage”).


6.3. Possession and Transfer of Collateral. Unless an Event of Default exists
hereunder, the Borrower shall be entitled to possession or use of the Collateral
and Facility (other than Instruments or Documents with an individual value in
excess of $100,000, Tangible Chattel Paper, Investment Property consisting of
certificated securities and other Collateral required to be delivered to the
Bank pursuant to this Section 6). The cancellation or surrender of any Note,
upon payment or otherwise, shall not affect the right of the Bank to retain the
Collateral for any other of the Obligations. The Borrower shall not sell, assign
(by operation of law or otherwise), license, lease or otherwise dispose of, or
grant any option with respect to any of the Collateral or the Facility, except
that the Borrower may sell Inventory in the ordinary course of business.


6.4. Financing Statements. The Borrower shall, at the Bank’s request, at any
time and from time to time, execute and deliver to the Bank such financing
statements, amendments and other documents and do such acts as the Bank deems
necessary in order to establish and maintain valid, attached and perfected first
priority security interests in the Collateral and the Facility in favor of the
Bank, free and clear of all Liens and claims and rights of third parties
whatsoever, except Permitted Liens. The Borrower hereby irrevocably authorizes
the Bank at any time, and from time to time, to file in any jurisdiction any
initial financing statements and amendments thereto without the signature of the
Borrower that (a) indicate the Collateral (i) is comprised of all assets of the
Borrower or words of similar effect, regardless of whether any particular asset
comprising a part of the Collateral falls within the scope of Article 9 of the
Uniform Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed, or (ii) as being of an equal or lesser scope or within
greater detail as the grant of the security interest set forth herein, and (b)
contain any other information required by Section 5 of Article 9 of the Uniform
Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed regarding the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether the Borrower is an
organization, the type of organization and any Organizational Identification
Number issued to the Borrower, and (ii) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of the real property to which the
Collateral relates. The Borrower hereby agrees that a photocopy or other
reproduction of this Agreement is sufficient for filing as a financing statement
and the Borrower authorizes the Bank to file this Agreement as a financing
statement in any jurisdiction. The Borrower agrees to furnish any such
information to the Bank promptly upon request. The Borrower further ratifies and
affirms its authorization for any financing statements and/or amendments
thereto, executed and filed by the Bank in any jurisdiction prior to the date of
this Agreement. In addition, the Borrower shall make appropriate entries on its
books and records disclosing the Bank’s security interests in the Collateral.
 
34

--------------------------------------------------------------------------------




6.5. Additional Collateral. The Borrower shall deliver to the Bank immediately
upon its demand, such other collateral as the Bank may from time to time
request, should the value of the Collateral, in the Bank’s sole and absolute
discretion, decline, deteriorate, depreciate or become impaired, and does hereby
grant to the Bank a continuing security interest in such other collateral,
which, when pledged, assigned and transferred to the Bank shall be and become
part of the Collateral. The Bank’s security interests in all of the foregoing
Collateral shall be valid, complete and perfected whether or not covered by a
specific assignment.


6.6. Preservation of the Collateral. The Bank may, but is not required, to take
such actions from time to time as the Bank deems appropriate to maintain or
protect the Collateral and the Facility. The Bank shall have exercised
reasonable care in the custody and preservation of the Collateral and the
Facility if the Bank takes such action as the Borrower shall reasonably request
in writing which is not inconsistent with the Bank’s status as a secured party,
but the failure of the Bank to comply with any such request shall not be deemed
a failure to exercise reasonable care; provided, however, the Bank’s
responsibility for the safekeeping of the Collateral shall (i) be deemed
reasonable if such Collateral is accorded treatment substantially equal to that
which the Bank accords its own property, and (ii) not extend to matters beyond
the control of the Bank, including acts of God, war, insurrection, riot or
governmental actions. In addition, any failure of the Bank to preserve or
protect any rights with respect to the Collateral or Facility against prior or
third parties, or to do any act with respect to preservation of the Collateral
or Facility, not so requested by the Borrower, shall not be deemed a failure to
exercise reasonable care in the custody or preservation of the Collateral or
Facility. The Borrower shall have the sole responsibility for taking such action
as may be necessary, from time to time, to preserve all rights of the Borrower
and the Bank in the Collateral and the Facility against prior or third parties.
Without limiting the generality of the foregoing, where Collateral consists in
whole or in part of securities, the Borrower represents to, and covenants with,
the Bank that the Borrower has made arrangements for keeping informed of changes
or potential changes affecting the securities (including rights to convert or
subscribe, payment of dividends, reorganization or other exchanges, tender
offers and voting rights), and the Borrower agrees that the Bank shall have no
responsibility or liability for informing the Borrower of any such or other
changes or potential changes or for taking any action or omitting to take any
action with respect thereto.


6.7. Other Actions as to any and all Collateral. The Borrower further agrees to
take any other action reasonably requested by the Bank to ensure the attachment,
perfection and first priority of, and the ability of the Bank to enforce, the
Bank’s security interest in any and all of the Collateral and the Facility,
including (a) causing the Bank’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the bank to enforce, the
Bank’s security interest in such Collateral, (b) complying with any provision of
any statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Bank to enforce, the Bank’s security interest in
such Collateral, (c) obtaining governmental and other third party consents and
approvals, including any consent of any licensor, lessor or other Person
obligated on Collateral, (d) obtaining waivers from mortgagees and landlords in
form and substance satisfactory to the Bank, and (e) taking all actions required
by the UCC in effect from time to time or by other law, as applicable in any
relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction. The Borrower further agrees to indemnify and hold the Bank
harmless against claims of any Persons not a party to this Agreement concerning
disputes arising over the Collateral or the Facility.
 
35

--------------------------------------------------------------------------------




6.8. Collateral in the Possession of a Warehouseman or Bailee. If any of the
Collateral at any time is in the possession of a warehouseman or bailee, the
Borrower shall promptly notify the Bank thereof, and shall promptly obtain a
Collateral Access Agreement. The Bank agrees with the Borrower that the Bank
shall not give any instructions to such warehouseman or bailee pursuant to such
Collateral Access Agreement unless an Event of Default has occurred and is
continuing, or would occur after taking into account any action by the Borrower
with respect to the warehouseman or bailee.


6.9. Lockbox Arrangement. The Borrower shall direct all of its Account Debtors
to make all payments on its Accounts directly to a post office box (the
“Lockbox”) designated by, and under the exclusive control of, the Bank. Pursuant
to the Lockbox Agreement, the Borrower shall establish the Lockbox and an
account (the “Lockbox Account”) in the Borrower’s name with the Bank into which
all payments received in the Lockbox shall be deposited, and into which the
Borrower will immediately deposit all payments made for Inventory sold by the
Borrower or the performance of services by the Borrower, and received by the
Borrower in the identical form in which such payments were made, whether by cash
or check. If the Borrower, a Subsidiary or any director, officer, employee,
agent or the Borrower or any Subsidiary, or any other Person acting for or in
concert with the Borrower shall receive any monies, checks, notes, drafts or
other payments relating to or as proceeds of Borrower’s Accounts or other
Collateral, the Borrower and each such Person shall receive all such items in
trust for, and as the sole and exclusive property of, the Bank and, immediately
upon receipt thereof, shall remit the same (or cause the same to be remitted) in
kind to the Lockbox Account. The Borrower agrees that all payments made to such
Lockbox and Lockbox Account or otherwise received by the Bank, whether in
respect of the Accounts or as proceeds of other Collateral or otherwise, will be
applied on account of the Revolving Loans in accordance with Section 12.8 of
this Agreement. The Borrower agrees to pay all fees, costs and expenses which
the Bank incurs in connection with opening and maintaining the Lockbox and the
Lockbox Account and depositing for collection by the Bank any check or other
item of payment received by the Bank on account of the Obligations. All of such
fees, costs and expenses shall constitute Obligations hereunder, shall be
payable to the Bank by the Borrower upon demand, and, until paid, shall bear
interest at the Default Rate. All checks, drafts, instruments and other items of
payment or proceeds of Collateral shall be endorsed by the Borrower to the Bank,
and, if that endorsement of any such item shall not be made for any reason, the
Bank is hereby irrevocably authorized to endorse the same on the Borrower’s
behalf. For the purpose of this section, the Borrower irrevocably hereby makes,
constitutes and appoints the Bank (and all Persons designated by the Bank for
that purpose) as the Borrower’s true and lawful attorney and agent-in-fact (i)
to endorse the Borrower’s name upon such items of payment and/or proceeds of
Collateral and upon any Chattel Paper, document, instrument, invoice or similar
document or agreement relating to any Account of the Borrower or goods
pertaining thereto; (ii) to take control in any manner of any item of payment or
proceeds thereof; and (iii) to have access to any lock box or postal box into
which any of the Borrower’s mail is deposited, and open and process all mail
addressed to the Borrower and deposited therein.
 
36

--------------------------------------------------------------------------------


 
6.10. Letter-of-Credit Rights. If the Borrower at any time is a beneficiary
under a letter of credit now or hereafter issued in favor of the Borrower, the
Borrower shall promptly notify the Bank thereof and, at the request and option
of the Bank, the Borrower shall, pursuant to an agreement in form and substance
satisfactory to the Bank, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Bank of the proceeds of
any drawing under the letter of credit, or (ii) arrange for the Bank to become
the transferee beneficiary of the letter of credit, with the Bank agreeing, in
each case, that the proceeds of any drawing under the letter to credit are to be
applied as provided in this Agreement.


6.11. Commercial Tort Claims. If the Borrower shall at any time hold or acquire
a Commercial Tort Claim, the Borrower shall immediately notify the Bank in
writing signed by the Borrower of the details thereof and grant to the Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, in each case in form and substance satisfactory to
the Bank, and shall execute any amendments hereto deemed reasonably necessary by
the Bank to perfect its security interest in such Commercial Tort Claim.


6.12. Electronic Chattel Paper and Transferable Records. If the Borrower at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, the Borrower shall promptly notify the Bank thereof and, at the
request of the Bank, shall take such action as the Bank may reasonably request
to vest in the Bank control under Section 9-105 of the UCC of such electronic
chattel paper or control under Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The Bank agrees with the Borrower that the Bank will
arrange, pursuant to procedures satisfactory to the Bank and so long as such
procedures will not result in the Bank’s loss of control, for the Borrower to
make alterations to the electronic chattel paper or transferable record
permitted under Section 9-105 of the UCC or, as the case may be, Section 201 of
the federal Electronic Signatures in Global and National Commerce Act or Section
16 of the Uniform Electronic Transactions Act for a party in control to make
without loss of control.


Section 7. REPRESENTATIONS AND WARRANTIES.


To induce the Bank to make the Loans, the Borrower makes the following
representations and warranties to the Bank, each of which shall survive the
execution and delivery of this Agreement:


7.1. Borrower Organization and Name. The Borrower is a corporation duly
organized, existing and in good standing under the laws of the State of
Illinois, with full and adequate power to carry on and conduct its business as
presently conducted and each Subsidiary is validly existing and in good standing
under the laws of the jurisdiction of its organization. The Borrower and each
Subsidiary is duly licensed or qualified in all foreign jurisdictions wherein
the nature of its activities require such qualification or licensing, except for
such jurisdictions where the failure to so qualify would not have a Material
Adverse Effect. The exact legal name of the Borrower is as set forth in the
first paragraph of this Agreement, and the Borrower currently does not conduct,
nor has it during the last five (5) years conducted, business under any other
name or trade name.
 
37

--------------------------------------------------------------------------------



7.2. Authorization. The Borrower has full right, power and authority to enter
into this Agreement, to make the borrowings and execute and deliver the Loan
Documents as provided herein and to perform all of its duties and obligations
under this Agreement and the other Loan Documents. The execution and delivery of
this Agreement and the other Loan Documents will not, nor will the observance or
performance of any of the matters and things herein or therein set forth,
violate or contravene any provision of law or of the articles of incorporation
or bylaws of the Borrower. All necessary and appropriate action has been taken
on the part of the Borrower to authorize the execution and delivery of this
Agreement and the Loan Documents.


7.3. Validity and Binding Nature. This Agreement and the other Loan Documents
are the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their terms, subject to bankruptcy,
insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.


7.4. Consent; Absence of Breach. The execution, delivery and performance of this
Agreement, the other Loan Documents and any other documents or instruments to be
executed and delivered by the Borrower in connection with the Loans, and the
borrowings by the Borrower hereunder, do not and will not (a) require any
consent, approval, authorization of, or filings with, notice to or other act by
or in respect of, any governmental authority or any other Person (other than any
consent or approval which has been obtained and is in full force and effect);
(b) conflict with (i) any provision of law or any applicable regulation, order,
writ, injunction or decree of any court or governmental authority, (ii) the
articles of incorporation or bylaws of the Borrower or any of its Subsidiaries,
or (iii) any material agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon the Borrower or any of its
Subsidiaries or any of their respective properties or assets; or (c) require, or
result in, the creation or imposition of any Lien on any asset of Borrower or
any of its Subsidiaries, other than Liens in favor of the Bank created pursuant
to this Agreement.


7.5. Ownership of Properties; Liens. The Borrower is the sole owner of its
properties and assets, real and personal, tangible and intangible, of any nature
whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like), other than Permitted Liens.


7.6. Equity Ownership. All issued and outstanding Capital Securities of the
Borrower and each of its Subsidiaries are duly authorized and validly issued,
fully paid, non-assessable, and free and clear of all Liens other than those in
favor of the Bank, if any, and such securities were issued in compliance with
all applicable state and federal laws concerning the issuance of securities. As
of the date hereof, there are no pre-emptive or other outstanding rights,
options, warrants, conversion rights or other similar agreements or
understandings for the purchase or acquisition of any Capital Securities of the
Borrower and each of its Subsidiaries other than as set forth on Schedule 7.6.
 
38

--------------------------------------------------------------------------------



 
7.7. Intellectual Property. The Borrower owns and possesses or has a license or
other right to use all Intellectual Property, as are necessary for the conduct
of the businesses of the Borrower, without any infringement upon rights of
others which could reasonably be expected to have a Material Adverse Effect upon
the Borrower, and no material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property nor does the Borrower
know of any valid basis for any such claim.


7.8. Financial Statements. All financial statements submitted to the Bank have
been prepared in accordance with sound accounting practices and GAAP on a basis,
except as otherwise noted therein, consistent with the previous fiscal year and
present fairly the financial condition of the Borrower and the results of the
operations for the Borrower as of such date and for the periods indicated. Since
the date of the most recent financial statement submitted by the Borrower to the
Bank, there has been no change in the financial condition or in the assets or
liabilities of the Borrower having a Material Adverse Effect on the Borrower.


7.9. Litigation and Contingent Liabilities. There is no litigation, arbitration
proceeding, demand, charge, claim, petition or governmental investigation or
proceeding pending, or to the knowledge of the Borrower, threatened, against the
Borrower, which, if adversely determined, which might reasonably be expected to
have a Material Adverse Effect upon the Borrower, except as set forth in
Schedule 7.9. Other than any liability incident to such litigation or
proceedings, the Borrower has no material guarantee obligations, contingent
liabilities, liabilities for taxes, or any long-term leases or unusual forward
or long-term commitments, including any interest rate or foreign currency swap
or exchange transaction or other obligation in respect of derivatives, that are
not fully-reflected or fully reserved for in the most recent audited financial
statements delivered pursuant to subsection 8.8(a) or fully-reflected or fully
reserved for in the most recent quarterly financial statements delivered
pursuant to subsection 8.8(b) and not permitted by Section 9.1.


7.10. Event of Default. No Event of Default or Unmatured Event of Default exists
or would result from the incurrence by the Borrower of any of the Obligations
hereunder or under any of the other Loan Document, and the Borrower is not in
default (without regard to grace or cure periods) under any other contract or
agreement to which it is a party, the effect of which would have a Material
Adverse Effect upon the Borrower.


7.11. Adverse Circumstances. No condition, circumstance, event, agreement,
document, instrument, restriction, litigation or proceeding (or threatened
litigation or proceeding or basis therefor) exists which (a) would have a
Material Adverse Effect upon the Borrower, or (b) would constitute an Event of
Default or an Unmatured Event of Default.
 
39

--------------------------------------------------------------------------------



7.12. Environmental Laws and Hazardous Substances. The Borrower has not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Substances, on or off any of the premises of the
Borrower (whether or not owned by it) in any manner which at any time violates
any Environmental Law or any license, permit, certificate, approval or similar
authorization thereunder. The Borrower will comply in all material respects with
all Environmental Laws and will obtain all licenses, permits certificates,
approvals and similar authorizations thereunder. There has been no
investigation, proceeding, complaint, order, directive, claim, citation or
notice by any governmental authority or any other Person, nor is any pending or,
to the best of the Borrower’s knowledge, threatened, and the Borrower shall
immediately notify the Bank upon becoming aware of any such investigation,
proceeding, complaint, order, directive, claim, citation or notice, and shall
take prompt and appropriate actions to respond thereto, with respect to any
non-compliance with, or violation of, the requirements of any Environmental Law
by the Borrower or the release, spill or discharge, threatened or actual, of any
Hazardous Material or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material or any
other environmental, health or safety matter, which affects the Borrower or its
business, operations or assets or any properties at which the Borrower has
transported, stored or disposed of any Hazardous Substances. The Borrower has no
material liability, contingent or otherwise, in connection with a release, spill
or discharge, threatened or actual, of any Hazardous Substances or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Material. The Borrower further agrees to
allow the Bank or its agent access to the properties of the Borrower and its
Subsidiaries to confirm compliance with all Environmental Laws, and the Borrower
shall, following determination by the Bank that there is non-compliance, or any
condition which requires any action by or on behalf of the Borrower in order to
avoid any non-compliance, with any Environmental Law, at the Borrower’s sole
expense, cause an independent environmental engineer acceptable to the Bank to
conduct such tests of the relevant site as are appropriate, and prepare and
deliver a report setting forth the result of such tests, a proposed plan for
remediation and an estimate of the costs thereof.


7.13. Solvency, etc. As of the date hereof, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each Loan hereunder
and the use of the proceeds thereof, (a) the fair value of the Borrower’s assets
is greater than the amount of its liabilities (including disputed, contingent
and unliquidated liabilities) as such value is established and liabilities
evaluated as required under the Section 548 of the Bankruptcy Code, (b) the
present fair saleable value of the Borrower’s assets is not less than the amount
that will be required to pay the probable liability on its debts as they become
absolute and matured, (c) the Borrower is able to realize upon its assets and
pay its debts and other liabilities (including disputed, contingent and
unliquidated liabilities) as they mature in the normal course of business, (d)
the Borrower does not intend to, and does not believe that it will, incur debts
or liabilities beyond its ability to pay as such debts and liabilities mature,
and (e) the Borrower is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which its property would
constitute unreasonably small capital.


40

--------------------------------------------------------------------------------




7.14. ERISA Obligations. All Employee Plans of the Borrower meet the minimum
funding standards of Section 302 of ERISA and 412 of the Internal Revenue Code
where applicable, and each such Employee Plan that is intended to be qualified
within the meaning of Section 401 of the Internal Revenue Code of 1986 is
qualified. No withdrawal liability has been incurred under any such Employee
Plans and no “Reportable Event” or “Prohibited Transaction” (as such terms are
defined in ERISA), has occurred with respect to any such Employee Plans, unless
approved by the appropriate governmental agencies. The Borrower has promptly
paid and discharged all obligations and liabilities arising under the Employee
Retirement Income Security Act of 1974 (“ERISA”) of a character which if unpaid
or unperformed might result in the imposition of a Lien against any of its
properties or assets.


7.15. Labor Relations. Except as could not reasonably be expected to have a
Material Adverse Effect, (i) there are no strikes, lockouts or other labor
disputes against the Borrower or, to the best knowledge of the Borrower,
threatened, (ii) hours worked by and payment made to employees of the Borrower
have not been in violation of the Fair Labor Standards Act or any other
applicable law, and (ii) no unfair labor practice complaint is pending against
the Borrower or, to the best knowledge of the Borrower, threatened before any
governmental authority.


7.16. Security Interest. This Agreement creates a valid security interest in
favor of the Bank in the Collateral and, when properly perfected by filing in
the appropriate jurisdictions, or by possession or Control of such Collateral by
the Bank or delivery of such Collateral to the Bank, shall constitute a valid,
perfected, first-priority security interest in such Collateral.


7.17. Lending Relationship. The relationship hereby created between the Borrower
and the Bank is and has been conducted on an open and arm’s length basis in
which no fiduciary relationship exists, and the Borrower has not relied and is
not relying on any such fiduciary relationship in executing this Agreement and
in consummating the Loans. The Bank represents that it will receive any Note
payable to its order as evidence of a bank loan.


7.18. Business Loan. The Loans, including interest rate, fees and charges as
contemplated hereby, (i) are business loans within the purview of 815 ILCS
205/4(1)(c), as amended from time to time, (ii) are an exempted transaction
under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended from time to
time, and (iii) do not, and when disbursed shall not, violate the provisions of
the Illinois usury laws, any consumer credit laws or the usury laws of any state
which may have jurisdiction over this transaction, the Borrower or any property
securing the Loans.


7.19. Taxes. The Borrower has timely filed all tax returns and reports required
by law to have been filed by it and has paid all taxes, governmental charges and
assessments due and payable with respect to such returns, except any such taxes
or charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books, are insured against or bonded over to the
satisfaction of the Bank and the contesting of such payment does not create a
Lien on the Collateral which is not a Permitted Lien. There is no controversy or
objection pending, or to the knowledge of the Borrower, threatened in respect of
any tax returns of the Borrower. The Borrower has made adequate reserves on its
books and records in accordance with GAAP for all taxes that have accrued but
which are not yet due and payable.
 
41

--------------------------------------------------------------------------------


 
7.20. Compliance with Regulation U. No portion of the proceeds of the Loans
shall be used by the Borrower, or any Affiliate of the Borrower, either directly
or indirectly, for the purpose of purchasing or carrying any margin stock,
within the meaning of Regulation U as adopted by the Board of Governors of the
Federal Reserve System or any successor thereto.


7.21. Governmental Regulation. The Borrower, its Subsidiaries and any of the
Guarantors are not, or after giving effect to any loan, will not be, subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act, the ICC Termination Act of 1995 or the Investment Company Act of 1940
or to any federal or state statute or regulation limiting its ability to incur
indebtedness for borrowed money.


7.22. Bank Accounts. All Deposit Accounts and operating bank accounts of the
Borrower and its Subsidiaries are located at the Bank and the Borrower has no
other Deposit Accounts except those listed on Schedule 7.22 attached hereto.


7.23. Place of Business. The principal place of business and books and records
of the Borrower is set forth in the preamble to this Agreement, and the location
of all Collateral, if other than at such principal place of business, is as set
forth on Schedule 7.23 attached hereto and made a part hereof, and the Borrower
shall promptly notify the Bank of any change in such locations. The Borrower
will not remove or permit the Collateral to be removed from such locations
without the prior written consent of the Bank, except for Inventory sold in the
usual and ordinary course of the Borrower’s business.


7.24. Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by the Borrower to the Bank for purposes of, or in connection with, this
Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of the Borrower to the Bank
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified,
and none of such information is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Bank that any
projections and forecasts provided by the Borrower are based on good faith
estimates and assumptions believed by the Borrower to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).


7.25. Subordinated Debt. All Subordinated Debt has been set forth in the
financial statements delivered to Bank. True and complete copies of any
promissory notes constituting Subordinated Debt existing as of the date hereof
has been delivered to Bank, and none of such Subordinated Debt is in default.
All such Subordinated Debt is unsecured. The subordination provisions of the
Subordinated Debt, if any, are enforceable against the holders of the
Subordinated Debt by the Bank. The Obligations constitute Senior Debt entitled
to the benefits of any subordination provisions contained in the Subordinated
Debt. The Borrower acknowledges that the Bank is entering into this Agreement
and is making the Loans in reliance upon the subordination provisions of the
Subordinated Debt and this Section 7.25.


42

--------------------------------------------------------------------------------


 
7.26. Internal Controls. From and after the closing of an initial public
offering of the capital stock of the Borrower:


(a) The Borrower has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the U.S. Securities
Exchange Act or 1934, as amended (the “Exchange Act”)), which (i) are designed
to ensure that material information relating to the Borrower is made known to
the Borrower’s principal executive officer and its principal financial offer or
persons performing similar functions by others within those entities,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared; (ii) have been evaluated for effectiveness as a
date within ninety (90) days prior to the filing of the Borrower’s most recent
annual or quarterly report filed with the Securities Exchange Commission; and
(iii) are effective in all material respects to perform he functions for which
they were established;


(b) Based on the evaluation of its disclosure controls and procedures, the
Borrower is not aware of (i) any significant deficiency in the design or
operation of internal controls which could adversely affect the Borrower’s
ability to record, process, summarize and report financial data or any material
weaknesses in internal controls or (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Borrower’s internal controls; and


(c) Since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.


Section 8. AFFIRMATIVE COVENANTS.


8.1. Compliance with Bank Regulatory Requirements; Increased Costs. If the Bank
shall reasonably determine that any Regulatory Change, or compliance by the Bank
or any Person controlling the Bank with any request or directive (whether or not
having the force of law) of any governmental authority, central bank or
comparable agency has or would have the effect of reducing the rate of return on
the Bank’s or such controlling Person’s capital as a consequence of the Bank’s
obligations hereunder or under any Letter of Credit to a level below that which
the Bank or such controlling Person could have achieved but for such Regulatory
Change or compliance (taking into consideration the Bank’s or such controlling
Person’s policies with respect to capital adequacy) by an amount deemed by the
Bank or such controlling Person to be material or would otherwise reduce the
amount of any sum received or receivable by the Bank under this Agreement or
under any Note with respect thereto, then from time to time, upon demand by the
Bank (which demand shall be accompanied by a statement setting forth the basis
for such demand and a calculation of the amount thereof in reasonable detail),
the Borrower shall pay directly to the Bank or such controlling Person such
additional amount as will compensate the Bank for such increased cost or such
reduction, so long as such amounts have accrued on or after the day which is one
hundred eighty days (180) days prior to the date on which the Bank first made
demand therefor.
 
43

--------------------------------------------------------------------------------


 
8.2. Borrower Existence. The Borrower shall at all times (a) preserve and
maintain its existence and good standing in the jurisdiction of its
organization, (b) preserve and maintain its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect), and (c) continue as a going concern in the business
which the Borrower is presently conducting. If the Borrower does not have an
Organizational Identification Number and later obtains one, the Borrower shall
promptly notify the Bank of such Organizational Identification Number.


8.3. Compliance With Laws. The Borrower shall use the proceeds of the Loans for
working capital and other general corporate or business purposes not in
contravention of any requirements of law and not in violation of this Agreement,
and shall comply, and cause each Subsidiary to comply, in all respects,
including the conduct of its business and operations and the use of its
properties and assets, with all applicable laws, rules, regulations, decrees,
orders, judgments, licenses and permits, except where failure to comply could
not reasonably be expected to have a Material Adverse Effect. In addition, and
without limiting the foregoing sentence, the Borrower shall (a) ensure, and
cause each Subsidiary to ensure, that no person who owns a controlling interest
in or otherwise controls the Borrower or any Subsidiary is or shall be listed on
the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Loans to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, and cause each Subsidiary to comply, with all
applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.


8.4. Payment of Taxes and Liabilities. The Borrower shall pay, and cause each
Subsidiary to pay, and discharge, prior to delinquency and before penalties
accrue thereon, all property and other taxes, and all governmental charges or
levies against it or any of the Collateral, as well as claims of any kind which,
if unpaid, could become a Lien on any of its property; provided that the
foregoing shall not require the Borrower or any Subsidiary to pay any such tax
or charge so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and, in the case of a claim which could
become a Lien on any of the Collateral, such contest proceedings stay the
foreclosure of such Lien or the sale of any portion of the Collateral to satisfy
such claim.


44

--------------------------------------------------------------------------------


 
8.5. Maintain Property. The Borrower shall at all times maintain, preserve and
keep its plant, properties and Equipment, including any Collateral, in good
repair, working order and condition, normal wear and tear excepted, and shall
from time to time make all needful and proper repairs, renewals, replacements,
and additions thereto so that at all times the efficiency thereof shall be fully
preserved and maintained. The Borrower shall permit the Bank to examine and
inspect such plant, properties and Equipment, including any Collateral, at all
reasonable times.


8.6. Maintain Insurance. The Borrower shall at all times maintain, and cause
each Subsidiary to maintain, with insurance companies reasonably acceptable to
the Bank, such insurance coverage as may be required by any law or governmental
regulation or court decree or order applicable to it and such other insurance,
to such extent and against such hazards and liabilities, including employers’,
public and professional liability risks, as is customarily maintained by
companies similarly situated, and shall have insured amounts no less than, and
deductibles no higher than, are reasonably acceptable to the Bank. The Borrower
shall furnish to the Bank a certificate setting forth in reasonable detail the
nature and extent of all insurance maintained by the Borrower, which shall be
reasonably acceptable in all respects to the Bank. The Borrower shall cause each
issuer of an insurance policy to provide the Bank with an endorsement (i)
showing the Bank as lender’s loss payee with respect to each policy of property
or casualty insurance and naming the Bank as an additional insured with respect
to each policy of liability insurance; and (ii) providing that thirty (30) days
notice will be given to the Bank prior to any cancellation of, material
reduction or change in coverage provided by or other material modification to
such policy. The Borrower shall execute and deliver to the Bank a collateral
assignment, in form and substance satisfactory to the Bank, of each business
interruption insurance policy maintained by the Borrower.


In the event the Borrower either fails to provide the Bank with evidence of the
insurance coverage required by this Section or at any time hereafter shall fail
to obtain or maintain any of the policies of insurance required above, or to pay
any premium in whole or in part relating thereto, then the Bank, without waiving
or releasing any obligation or default by the Borrower hereunder, may at any
time (but shall be under no obligation to so act), obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto, which the Bank deems advisable. This insurance coverage (a)
may, but need not, protect the Borrower’s interests in such property, including
the Collateral, and (b) may not pay any claim made by, or against, the Borrower
in connection with such property, including the Collateral. The Borrower may
later cancel any such insurance purchased by the Bank, but only after providing
the Bank with evidence that the Borrower has obtained the insurance coverage
required by this Section. If the Bank purchases insurance for the Collateral,
the Borrower will be responsible for the costs of that insurance, including
interest and any other charges that may be imposed with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the principal amount of
the Loans owing hereunder. The costs of the insurance may be more than the cost
of the insurance the Borrower may be able to obtain on its own.


45

--------------------------------------------------------------------------------


 
8.7. ERISA Liabilities; Employee Plans. The Borrower shall (i) keep in full
force and effect any and all Employee Plans which are presently in existence or
may, from time to time, come into existence under ERISA, and not withdraw from
any such Employee Plans, unless such withdrawal can be effected or such Employee
Plans can be terminated without liability to the Borrower; (ii) make
contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA; including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify the Bank immediately upon
receipt by the Borrower of any notice concerning the imposition of any
withdrawal liability or of the institution of any proceeding or other action
which may result in the termination of any such Employee Plans or the
appointment of a trustee to administer such Employee Plans; (v) promptly advise
the Bank of the occurrence of any “Reportable Event” or “Prohibited Transaction”
(as such terms are defined in ERISA), with respect to any such Employee Plans;
and (vi) amend any Employee Plan that is intended to be qualified within the
meaning of Section 401 of the Internal Revenue Code of 1986 to the extent
necessary to keep the Employee Plan qualified, and to cause the Employee Plan to
be administered and operated in a manner that does not cause the Employee Plan
to lose its qualified status.


8.8. Financial Statements. The Borrower shall at all times maintain a standard
and modern system of accounting, on the accrual basis of accounting and in all
respects in accordance with GAAP, and shall furnish to the Bank or its
authorized representatives such information regarding the business affairs,
operations and financial condition of the Borrower, including:


(a) promptly when available, and in any event, within ninety (90) days after the
close of each of its fiscal years, a copy of the annual audited financial
statements of the Borrower and its Subsidiaries, including consolidated balance
sheet, statement of income and retained earnings, statement of cash flows for
the fiscal year then ended and such other information (including nonfinancial
information) as the Bank may reasonably request, in reasonable detail, prepared
and certified without adverse reference to going concern value and without
qualification by an independent auditor of recognized standing, selected by the
Borrower and reasonably acceptable to the Bank;


(b) promptly when available, and in any event, within forty five (45) days
following the end of each fiscal quarter, a copy of the consolidated and
consolidating financial statements of the Borrower and its Subsidiaries
regarding such fiscal quarter, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal quarter then ended,
comparison to prior year and to budget, and such other information (including
nonfinancial information) as the Bank may request, in reasonable detail,
prepared and certified as true and correct by the Borrower’s treasurer or chief
financial officer; and


(c) promptly when available, and in any event, within thirty (30) days after the
end of each calendar month, a copy of the consolidated and consolidating
financial statements of the Borrower and its Subsidiaries regarding such month,
including balance sheet, statement of income and retained earnings, statement of
cash flows for the month then ended, comparison to prior year and to budget, and
such other information (including nonfinancial information) as the Bank may
request, in reasonable detail, prepared and certified as true and correct by the
Borrower’s treasurer or chief financial officer.


46

--------------------------------------------------------------------------------


 
No change with respect to such accounting principles shall be made by the
Borrower without giving prior notification to the Bank. The Borrower represents
and warrants to the Bank that the financial statements delivered to the Bank at
or prior to the execution and delivery of this Agreement and to be delivered at
all times thereafter accurately reflect and will accurately reflect the
financial condition of the Borrower. The Bank shall have the right at all times
during business hours to inspect the books and records of the Borrower and make
extracts therefrom.


8.9. Guarantor Financial Statements. The Borrower shall furnish, or cause to be
furnished, to the Bank or its authorized representatives such information
regarding the business affairs and financial condition of each Guarantor,
including, within ten (10) days after the filing due date (as such date may be
extended in accordance with properly granted extensions) each year, a signed
copy of the complete income tax returns filed with the Internal Revenue Service
by each Guarantor, along with a personal financial statement in form and
substance acceptable to the Bank and certified as true and correct by such
Guarantor.


The Borrower represents and warrants to the Bank that (i) the Guarantor shall at
all times maintain a standard and modern system of accounting, on the accrual
basis of accounting and in all respects in accordance with GAAP, (ii) no change
with respect to such accounting principles shall be made by the Guarantor
without giving prior notification to the Bank, (iii) the financial statements of
the Guarantor delivered to the Bank at or prior to the execution and delivery of
this Agreement and to be delivered at all times thereafter accurately reflect
and will fairly and accurately reflect the financial condition of the Guarantor,
(iv) the Bank shall have the right at all times during business hours to inspect
the books and records of the Guarantor and make extracts therefrom, and (v) the
Borrower agrees to advise the Bank immediately of any development, condition or
event that may have a Material Adverse Effect on the Guarantor.


8.10. Supplemental Financial Statements. The Borrower shall immediately upon
receipt thereof, provide to the Bank copies of interim and supplemental reports
if any, submitted to the Borrower by independent accountants in connection with
any interim audit or review of the books of the Borrower.


8.11. Borrowing Base Certificate. The Borrower shall, on Wednesday of each week
deliver to the Bank a Borrowing Base Certificate dated as of the last Business
Day of the prior week, certified as true and correct by an authorized
representative of the Borrower and acceptable to the Bank in its sole and
absolute discretion, provided, however, at any time an Event of Default exists,
the Bank may require the Borrower to deliver Borrowing Base Certificates more
frequently.
 
47

--------------------------------------------------------------------------------




8.12. Aged Accounts Schedule. The Borrower shall, within thirty (30) days after
the end of each month, deliver to the Bank an aged schedule of the Accounts of
the Borrower, listing the name and amount due from each Account Debtor and
showing the aggregate amounts due from (a) 0-30 days, (b) 31-60 days, (c) 61-90
days and (d) more than 90 days, and certified as accurate by the Borrower’s
treasurer or chief financial officer.


8.13. Inventory Reports. The Borrower shall, within thirty (30) days after the
end of each month, deliver to the Bank an inventory report, certified as
accurate by the Borrower’s treasurer or chief financial officer, and within such
time as the Bank may specify, such other schedules and reports as the Bank may
require.


8.14. Covenant Compliance Certificate. The Borrower shall, contemporaneously
with the furnishing of the financial statements pursuant to Section 8.8(b) and
(c), deliver to the Bank a duly completed compliance certificate, dated the date
of such financial statements and certified as true and correct by an appropriate
officer of the Borrower, containing a computation of each of the financial
covenants set forth in Section 10 and stating that the Borrower has not become
aware of any Event of Default or Unmatured Event of Default that has occurred
and is continuing or, if there is any such Event of Default or Unmatured Event
of Default describing it and the steps, if any, being taken to cure it.


8.15. Field Audits. The Borrower shall permit the Bank to inspect the Inventory,
other tangible assets and/or other business operations of the Borrower and each
Subsidiary, to perform appraisals of the Equipment of the Borrower and each
Subsidiary, and to inspect, audit, check and make copies of, and extracts from,
the books, records, computer data, computer programs, journals, orders,
receipts, correspondence and other data relating to Inventory, Accounts and any
other Collateral, the results of which must be satisfactory to the Bank in the
Bank’s sole and absolute discretion. All such inspections or audits by the Bank
shall be at the Borrower’s sole expense, provided, however, that so long as no
Event of Default or Unmatured Event of Default exists, the Borrower shall not be
required to reimburse the Bank for inspections or audits more frequently than
twice each fiscal year.


8.16. Other Reports. The Borrower shall, within such period of time as the Bank
may specify, deliver to the Bank such other schedules and reports as the Bank
may require.


8.17. Collateral Records. The Borrower shall keep full and accurate books and
records relating to the Collateral and shall mark such books and records to
indicate the Bank’s Lien in the Collateral, including, upon Bank’s request,
placing a legend, in form and content acceptable to the Bank, on all Chattel
Paper created by the Borrower indicating that the Bank has a Lien in such
Chattel Paper.


8.18. Intellectual Property. The Borrower shall maintain, preserve and renew all
Intellectual Property necessary for the conduct of its business as and where the
same is currently located as heretofore or as hereafter conducted by it.
 
48

--------------------------------------------------------------------------------




8.19. Notice of Proceedings and Subsidiary Events. The Borrower, promptly upon
becoming aware, shall give written notice to the Bank of any litigation,
arbitration or governmental investigation or proceeding not previously disclosed
by the Borrower to the Bank which has been instituted or, to the knowledge of
the Borrower, is threatened against the Borrower or any of its Subsidiaries or
to which any of their respective properties is subject which might reasonably be
expected to have a Material Adverse Effect. Borrower shall also provide Bank
with prompt notice (and in any event within ten days thereof) of any material
change in the capital structure, business or operations of any Subsidiaries.


8.20. Notice of Event of Default or Material Adverse Effect. The Borrower shall,
immediately after the commencement thereof, give notice to the Bank in writing
of the occurrence of any Event of Default or any Unmatured Event of Default, or
the occurrence of any condition or event having a Material Adverse Effect.


8.21. Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of the Borrower or any of its Subsidiaries, the
Borrower shall, or shall cause the applicable Subsidiary to, cause the prompt
containment and removal of such Hazardous Substances and the remediation of such
real property or other assets as necessary to comply with all Environmental Laws
and to preserve the value of such real property or other assets. Without
limiting the generality of the foregoing, the Borrower shall, and shall cause
each Subsidiary to, comply with any Federal or state judicial or administrative
order requiring the performance at any real property of the Borrower or any
Subsidiary of activities in response to the release or threatened release of a
Hazardous Substance. To the extent that the transportation of Hazardous
Substances is permitted by this Agreement, the Borrower shall, and shall cause
its Subsidiaries to, dispose of such Hazardous Substances, or of any other
wastes, only at licensed disposal facilities operating in compliance with
Environmental Laws.


8.22. Further Assurances. The Borrower shall take, and cause each Subsidiary to
take, such actions as are necessary or as the Bank may reasonably request from
time to time to ensure that the Obligations under the Loan Documents are secured
by substantially all of the assets of the Borrower and its Subsidiaries, in each
case as the Bank may determine, including (a) the execution and delivery of
security agreements, pledge agreements, mortgages, deeds of trust, financing
statements and other documents, and the filing or recording of any of the
foregoing, and (b) the delivery of certificated securities and other collateral
with respect to which perfection is obtained by possession.


8.23. Banking Relationship. The Borrower covenants and agrees, at all times
during the term of this Agreement, to utilize the Bank as its primary bank of
account and depository for all financial services, including all receipts,
disbursements, cash management and related service.


8.24. Non-Utilization Fee. The Borrower agrees to pay to the Bank a
Non-Utilization Fee equal to the Non-Utilization Fee Rate multiplied by the
total of (a) the Revolving Loan Commitment, minus (b) the sum of (i) the daily
average of the aggregate principal amount of all Revolving Loans outstanding,
plus (ii) the daily average of the aggregate amount of the Letter of Credit
Obligations, which non- utilization fee shall be (A) calculated on the basis of
a year consisting of 360 days, (B) paid for the actual number of days elapsed,
and (C) payable monthly in arrears on the first day of each month commencing on
March 1, 2006, and on the Revolving Loan Maturity Date.
 
49

--------------------------------------------------------------------------------


 
8.25. Interest Rate Protection. The Borrower agrees to enter into, not later
than 120 days after the date hereof, a Hedging Agreement with a term of at least
three years on an ISDA standard form to hedge the interest rate with respect to
not less than 60% of the principal amounts of the Term Loan and Mortgage Loan,
in form and substance reasonably satisfactory to the Bank.


Section 9. NEGATIVE COVENANTS.


9.1. Debt. The Borrower shall not, and shall not permit any United States
Subsidiary, either directly or indirectly, create, assume, incur or have
outstanding any Debt (including purchase money indebtedness), or become liable,
whether as endorser, guarantor, surety or otherwise, for any debt or obligation
of any other Person, except:


(a) the Obligations under this Agreement and the other Loan Documents;


(b) obligations of the Borrower for Taxes, assessments, municipal or other
governmental charges;


(c) obligations of the Borrower for accounts payable, other than for money
borrowed, incurred in the ordinary course of business;


(d) Debt of the Borrower to any Wholly-Owned Subsidiary not to exceed One
Million Dollars ($1,000,000) in the aggregate; provided that such Debt shall be
evidenced by a note in form and substance reasonably satisfactory to the Bank
and the obligations under such note shall be Subordinated Debt;


(e) Subject to the terms of Sections 2.1 (c) (iii) and 2.2(d), Subordinated
Debt;


(f) Hedging Obligations incurred in favor of the Bank or an Affiliate thereof
for bona fide hedging purposes and not for speculation;


(g) Capitalized Lease Obligations, provided that the aggregate amount of all
such Debt outstanding at any time shall not exceed Fifty Thousand and 00/100
Dollars ($50,000.00) in the aggregate;


(h) Debt for Capital Expenditures incurred after the date of this Agreement not
to exceed Fifty Thousand and 00/100 Dollars ($50,000.00) in the aggregate in any
one fiscal year;
 
50

--------------------------------------------------------------------------------




(i) Debt described on Schedule 9.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased;


(j) other unsecured subordinated Debt, in addition to the Debt listed above, in
an aggregate amount outstanding at any time not to exceed Three Million Dollars
($3,000,000).


9.2. Encumbrances. The Borrower shall not, and shall not permit any United
States Subsidiary, either directly or indirectly, create, assume, incur or
suffer or permit to exist any Lien or charge of any kind or character upon any
asset of the Borrower, or of any United States Subsidiary, whether owned at the
date hereof or hereafter acquired, except for Permitted Liens.


9.3. Investments. The Borrower shall not, either directly or indirectly, make or
have outstanding any Investment, and shall not permit any Subsidiary to make or
have outstanding any Investment, except:


(a) contributions by the Borrower to the capital of any domestic Wholly-Owned
Subsidiary which have granted a first perfected security interest in all of its
assets in favor of the Bank;


(b) Investments constituting Debt permitted by Section 9.1;


(c) Contingent Liabilities constituting Debt permitted by Section 9.1 or Liens
permitted by Section 9.2;


(d) Cash Equivalent Investments;


(e) bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits (excluding amounts in payroll accounts or
for accounts payable, in each case to the extent that checks have been issued to
third parties) which are maintained with any bank other than the Bank shall not
at any time exceed $50,000.00;


(f) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors; and


(g) Investments listed on Schedule 9.3, which Schedule includes certain
projected investments.


provided, however, that (i) any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent Investment” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements; and (ii) no Investment otherwise
permitted by subsections (b) or (c) shall be permitted to be made if,
immediately before or after giving effect thereto, any Event of Default or
Unmatured Event of Default exists.


51

--------------------------------------------------------------------------------


 
9.4. Transfer; Merger; Sales. The Borrower shall not and not permit any
Subsidiary to, whether in one transaction or a series of related transactions,
(a) be a party to any merger or consolidation, or purchase or otherwise acquire
all or substantially all of the assets or any Capital Securities of any class
of, or any partnership or joint venture interest in, any other Person, except
for (i) any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any Wholly-Owned Subsidiary into the Borrower or into any
other domestic Wholly-Owned Subsidiary; (ii) any such purchase or other
acquisition by the Borrower or any domestic Wholly-Owned Subsidiary of the
assets or equity interests of any other Wholly-Owned Subsidiary, (b) sell,
transfer, convey or lease all or any substantial part of its assets or Capital
Securities (including the sale of Capital Securities of any Subsidiary), except
for sales of Inventory in the ordinary course of business, or (c) sell or
assign, with or without recourse, any receivables.


9.5. Issuance of Capital Securities. The Borrower shall not and shall not permit
any Subsidiary to issue any Capital Securities other than (a) any issuance of
shares of the Borrower’s common Capital Securities pursuant to any employee or
director option program, benefit plan or compensation program, any presently
outstanding warrants or options, or to creditors in payment of Debt, (b) any
issuance of Capital Securities by a Subsidiary to the Borrower or another
Subsidiary in accordance with Section 9.6, (c) in connection with the
Contribution to Capital or Shareholder Contribution, or (d) with the written
consent of the Lender and subject to the conditions in Sections 2.1 (c) (iii)
and 2.2(d).


9.6. Distributions. The Borrower shall not and shall not permit any Subsidiary
to, (a) make any distribution or dividend, whether in cash or otherwise, to any
of its equityholders, (b) purchase or redeem any of its equity interests or any
warrants, options or other rights in respect thereof (except in connection with
the exercise of an outstanding warrant or option); (c) pay any management fees
or similar fees to any of its equityholders or any Affiliate thereof (other than
compensation and directors fees in accordance with past practices), (d) pay or
prepay interest on, principal of, premium, if any, redemption, conversion,
exchange, purchase, retirement, defeasance, sinking fund or any other payment in
respect of any Subordinated Debt, or (e) set aside funds for any of the
foregoing. Notwithstanding the foregoing, (i) any Subsidiary may pay dividends
or make other distributions to the Borrower or to a domestic Wholly-Owned
Subsidiary; and (ii) so long as no Event of Default or Unmatured Event of
Default exists or would result therefrom, the Borrower may make regularly
scheduled payments of principal and interest in respect of Subordinated Debt
(other than the Subordinated Debt of the Guarantors) to the extent permitted
under the subordination provisions thereof, and (iii) the Borrower may make
interest payments to the extent permitted under the Subordination Agreements.


9.7. Transactions with Affiliates. The Borrower shall not, directly or
indirectly, enter into or permit to exist any transaction with any of its
Affiliates or with any director, officer or employee of the Borrower other than
transactions in the ordinary course of, and pursuant to the reasonable
requirements of, the business of the Borrower and upon fair and reasonable terms
which are fully disclosed to the Bank and are no less favorable to the Borrower
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate of the Borrower.


52

--------------------------------------------------------------------------------


 
9.8. Unconditional Purchase Obligations. The Borrower shall not and shall not
permit any Subsidiary to enter into or be a party to any contract for the
purchase of materials, supplies or other property or services if such contract
requires that payment be made by it regardless of whether delivery is ever made
of such materials, supplies or other property or services.


9.9. Cancellation of Debt. The Borrower shall not, and not permit any Subsidiary
to, cancel any claim or debt owing to it, except for reasonable consideration or
in the ordinary course of business.


9.10. Inconsistent Agreements. The Borrower shall not and shall not permit any
Subsidiary to enter into any agreement containing any provision which would (a)
be violated or breached by any borrowing by the Borrower hereunder or by the
performance by the Borrower or any Subsidiary of any of its Obligations
hereunder or under any other Loan Document, (b) prohibit the Borrower or any
Subsidiary from granting to the Bank a Lien on any of its assets or (c) create
or permit to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary to (i) pay dividends or make other distributions to
the Borrower or any other Subsidiary, or pay any Debt owed to the Borrower or
any other Subsidiary, (ii) make loans or advances to the Borrower or any other
Subsidiary, or (iii) transfer any of its assets or properties to the Borrower or
any other Subsidiary, other than (A) customary restrictions and conditions
contained in agreements relating to the sale of all or a substantial part of the
assets of any Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary to be sold and such sale is permitted
hereunder, (B) restrictions or conditions imposed by any agreement relating to
purchase money Debt, Capital Leases and other secured Debt permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Debt, and (C) customary provisions in leases and other
contracts restricting the assignment thereof.


9.11. Use of Proceeds. Neither the Borrower nor any of its Subsidiaries or
Affiliates shall use any portion of the proceeds of the Loans, either directly
or indirectly, for the purpose of purchasing any securities underwritten by the
Bank or any Affiliate of the Bank.


9.12. Bank Accounts. The Borrower shall not establish any new Deposit Accounts
or other bank accounts, other than Deposit Accounts or other bank accounts
established at or with the Bank, or amend or terminate the Lockbox or the
Lockbox Agreement without the prior written consent of the Bank.


9.13. Business Activities; Change of Legal Status and Organizational Documents.
The Borrower shall not and shall not permit any Subsidiary to (a) engage in any
line of business other than the businesses engaged in on the date hereof and
businesses reasonably related thereto, (b) change its name, its Organizational
Identification Number, if it has one, its type of organization, its jurisdiction
of organization or other legal structure, or (b) permit its charter, bylaws or
other organizational documents to be amended or modified in any way which could
reasonably be expected to materially adversely affect the interests of the Bank.


53

--------------------------------------------------------------------------------


 
Section 10. FINANCIAL COVENANTS.


10.1. EBITDA. The Borrower and its Subsidiaries shall have, as of the end of
each calendar month as set forth below, consolidated cumulative 2006 EBITDA of
not less than the following amounts:
 

 
Computation Period Ending
 
EBITDA
         
January 31, 2006
 
$ 318,012
 
February 28, 2006
 
$ 593,364
 
March 31, 2006
 
$ 885,926
 
April 30, 2006
 
$1,178,488
 
May 31, 2006
 
$1,471,050
 
June 30, 2006
 
$1,672,961


10.2. Tangible Net Worth. As of the end of each of its fiscal quarters,
commencing on June 30, 2006, the Borrower and its Subsidiaries shall maintain
consolidated Tangible Net Worth in an amount not less than the sum of: (a) Three
Million Five Hundred Thousand and 00/100 Dollars ($3,500,000.00); plus (b) fifty
percent (50%) of the aggregate consolidated Net Income earned by the Borrower
and its Subsidiaries during all previous fiscal quarters, commencing with the
fiscal quarter ending on June 30, 2006; provided, however, that net losses
incurred in any fiscal quarter of the Borrower or its Subsidiaries shall not be
subtracted in the determination of the Tangible Net Worth requirement.


10.3. Senior Debt to EBITDA. As of the end of each of its fiscal quarters set
forth below, the Borrower and its Subsidiaries shall maintain a ratio of
consolidated Senior Debt to consolidated EBITDA for the twelve month period
ending on the last day of such fiscal quarter, of not greater than the
following:



 
Computation Period Ending
 
Senior Debt
to EBITDA
         
June 30, 2006
 
3.75 to 1.00
         
September 30, 2006
 
3.50 to 1.00
         
December 31, 2006
 
3.25 to 1.00
         
March 31, 2007
 
3.25 to 1.00
         
June 30, 2007
and thereafter
 
3.00 to 1.00

 
 
54

--------------------------------------------------------------------------------


 
10.4. Fixed Charge Coverage. As of the end of each fiscal quarter, the Borrower
and its Subsidiaries shall maintain a ratio of (a) the total for the Computation
Period (as defined below) ending on the last day of such fiscal quarter of
EBITDA minus the sum of all income taxes paid in cash by the Borrower and its
Subsidiaries and all Capital Expenditures which are not financed with Funded
Debt, plus, for the Computation Period ending on June 30, 2006 only, an add-back
adjustment of $388,000, plus for the Computation Period ending on September 30,
2006 only, an add-back adjustment of $194,000, to (b) the sum for such
Computation Period of (i) Interest Charges plus (ii) required payments of
principal of Borrower’s Funded Debt (including the Term Loan and Mortgage Loan,
but excluding the Revolving Loans) for such period, of not less than 1.15 to
1.00. The “Computation Period” as used herein shall mean six months for the
quarter ending June 30, 2006, nine months for the quarter ending September 30,
2006 and twelve months thereafter.


Section 11. EVENTS OF DEFAULT.


The Borrower, without notice or demand of any kind, shall be in default under
this Agreement upon the occurrence of any of the following events (each an
“Event of Default”).


11.1. Nonpayment of Obligations. Any amount due and owing on any Note or any of
the Obligations, whether by its terms or as otherwise provided herein, is not
paid within five (5) days after notice from the Bank that such amount was not
paid when due.


11.2. Misrepresentation. Any oral or written warranty, representation,
certificate or statement of any Obligor in this Agreement, the other Loan
Documents or any other agreement with the Bank shall be false in any material
respect when made or at any time thereafter, or if any financial data or any
other information now or hereafter furnished to the Bank by or on behalf of any
Obligor shall prove to be false, inaccurate or misleading in any material
respect.


11.3. Nonperformance. Any failure to perform or default in the performance of
any covenant, condition or agreement contained in this Agreement and, if capable
of being cured, such failure to perform or default in performance continues for
a period of thirty (30) days after the Borrower receives notice or knowledge
from any source of such failure to perform or default in performance, or in the
other Loan Documents or any other agreement with the Bank and such failure to
perform or default in performance continues beyond any applicable grace or cure
period.


11.4. Default under Loan Documents. A default under any of the other Loan
Documents, all of which covenants, conditions and agreements contained therein
are hereby incorporated in this Agreement by express reference, shall be and
constitute an Event of Default under this Agreement and any other of the
Obligations.


11.5. Default under Other Debt. Any default by any Obligor in the payment of any
Debt for any other obligation beyond any period of grace provided with respect
thereto or in the performance of any other term, condition or covenant contained
in any agreement (including any capital or operating lease or any agreement in
connection with the deferred purchase price of property) under which any such
obligation is created, the effect of which default is to cause or permit the
holder of such obligation (or the other party to such other agreement) to cause
such obligation to become due prior to its stated maturity or terminate such
other agreement.


55

--------------------------------------------------------------------------------


 
11.6. Other Material Obligations. Any default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Obligor with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, might reasonably be expected to have a Material Adverse Effect.


11.7. Bankruptcy, Insolvency, etc. Any Obligor becomes insolvent or generally
fails to pay, or admits in writing its inability or refusal to pay, debts as
they become due; or any Obligor applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for such Obligor or any
property thereof, or makes a general assignment for the benefit of creditors;
or, in the absence of such application, consent or acquiescence, a trustee,
receiver or other custodian is appointed for any Obligor or for a substantial
part of the property of any thereof and is not discharged within sixty (60)
days; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of any Obligor, and if such case
or proceeding is not commenced by such Obligor, it is consented to or acquiesced
in by such Obligor, or remains undismissed for sixty (60) days; or any Obligor
takes any action to authorize, or in furtherance of, any of the foregoing.


11.8. Judgments. The entry of any final judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against any Obligor
which is not fully covered by insurance and such judgment or other process shall
not have been, within thirty (30) days from the entry thereof, (i) bonded over
to the satisfaction of the Bank and appealed, (ii) vacated, or (iii) discharged.


11.9. Change in Control. The occurrence of any Change in Control.


11.10. Collateral Impairment. The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations and such judgment or other process shall not have been,
within thirty (30) days from the entry thereof, (i) bonded over to the
satisfaction of the Bank and appealed, (ii) vacated, or (iii) discharged, or the
loss, theft, destruction, seizure or forfeiture, or the occurrence of any
material deterioration or impairment of any of the Collateral or any of the
collateral under any security agreement securing any of the Obligations, or any
material decline or depreciation in the value or market price thereof (whether
actual or reasonably anticipated), which causes the Collateral, in the sole
opinion of the Bank acting in good faith, to become unsatisfactory as to value
or character, or which causes the Bank to reasonably believe that it is insecure
and that the likelihood for repayment of the Obligations is or will soon be
impaired, time being of the essence. The cause of such deterioration,
impairment, decline or depreciation shall include, but is not limited to, the
failure by the Borrower to do any act deemed reasonably necessary by the Bank to
preserve and maintain the value and collectability of the Collateral.


56

--------------------------------------------------------------------------------


 
11.11. Material Adverse Effect. The occurrence of any development, condition or
event which has a Material Adverse Effect on the Borrower.


11.12. Guaranties. There is a discontinuance by any of the Guarantors of any of
the Guaranties, or any of the Guarantors shall contest the validity of such
Guaranty.


11.13. Subordinated Debt. The subordination provisions of any Subordinated Debt
shall for any reason be revoked or invalid or otherwise cease to be in full
force and effect. The Borrower shall contest in any manner, or any other holder
thereof shall contest in any judicial proceeding, the validity or enforceability
of the Subordinated Debt or deny that it has any further liability or obligation
thereunder, or the Obligations shall for any reason not have the priority
contemplated by the subordination provisions of the Subordinated Debt.


11.14. Death of Individual. The death or legal declaration of incompetency of
any Obligor who is a natural person, provided, however, the death of any
Guarantor shall not constitute an Event of Default hereunder if within sixty
(60) days following such death or determination of legal incompetency, a
substitute guarantor whose creditworthiness and business experience and skills
are comparable to those of the original guarantor and who is otherwise
acceptable to the Bank in the Bank’s sole and absolute discretion, executes a
guaranty in favor of the Bank in form and substance substantially similar to the
Guaranty.


Section 12. REMEDIES.


Upon the occurrence of an Event of Default, the Bank shall have all rights,
powers and remedies set forth in the Loan Documents, in any written agreement or
instrument (other than this Agreement or the Loan Documents) relating to any of
the Obligations or any security therefor, as a secured party under the UCC or as
otherwise provided at law or in equity. Without limiting the generality of the
foregoing, the Bank may, at its option upon the occurrence of an Event of
Default, declare its commitments to the Borrower to be terminated and all
Obligations to be immediately due and payable, provided, however, that upon the
occurrence of an Event of Default under Section 11.7, all commitments of the
Bank to the Borrower shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of the Bank. The Borrower hereby waives any and
all presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of Bank’s rights under the Loan
Documents, and hereby consents to, and waives notice of release, with or without
consideration, of any of the Borrower, any of the Guarantors or of any
Collateral, notwithstanding anything contained herein or in the Loan Documents
to the contrary. In addition to the foregoing:


12.1. Possession and Assembly of Collateral. The Bank may, without notice,
demand or legal process of any kind, take possession of any or all of the
Collateral (in addition to Collateral of which the Bank already has possession),
wherever it may be found, and for that purpose may pursue the same wherever it
may be found, and may at any time enter into any of the Borrower’s premises
where any of the Collateral may be or is supposed to be, and search for, take
possession of, remove, keep and store any of the Collateral until the same shall
be sold or otherwise disposed of and the Bank shall have the right to store and
conduct a sale of the same in any of the Borrower’s premises without cost to the
Bank. At the Bank’s request, the Borrower will, at the Borrower’s sole expense,
assemble the Collateral and make it available to the Bank at a place or places
to be designated by the Bank which is reasonably convenient to the Bank and the
Borrower.


57

--------------------------------------------------------------------------------


 
12.2. Sale of Collateral. The Bank may sell any or all of the Collateral at
public or private sale, upon such terms and conditions as the Bank may deem
proper, and the Bank may purchase any or all of the Collateral at any such sale.
The Borrower acknowledges that the Bank may be unable to effect a public sale of
all or any portion of the Collateral because of certain legal and/or practical
restrictions and provisions which may be applicable to the Collateral and,
therefore, may be compelled to resort to one or more private sales to a
restricted group of offerees and purchasers. The Borrower consents to any such
private sale so made even though at places and upon terms less favorable than if
the Collateral were sold at public sale. The Bank shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Bank may apply the
net proceeds, after deducting all costs, expenses, attorneys’ and paralegals’
fees incurred or paid at any time in the collection, protection and sale of the
Collateral and the Obligations, to the payment of any Note and/or any of the
other Obligations, returning the excess proceeds, if any, to the Borrower. The
Borrower shall remain liable for any amount remaining unpaid after such
application, with interest at the Default Rate. Any notification of intended
disposition of the Collateral required by law shall be conclusively deemed
reasonably and properly given if given by the Bank at least ten (10) calendar
days before the date of such disposition. The Borrower hereby confirms, approves
and ratifies all acts and deeds of the Bank relating to the foregoing, and each
part thereof, and expressly waives any and all claims of any nature, kind or
description which it has or may hereafter have against the Bank or its
representatives, by reason of taking, selling or collecting any portion of the
Collateral. The Borrower consents to releases of the Collateral at any time
(including prior to default) and to sales of the Collateral in groups, parcels
or portions, or as an entirety, as the Bank shall deem appropriate. The Borrower
expressly absolves the Bank from any loss or decline in market value of any
Collateral by reason of delay in the enforcement or assertion or nonenforcement
of any rights or remedies under this Agreement.


12.3. Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Bank to exercise remedies in a commercially reasonable
manner, the Borrower acknowledges and agrees that it is not commercially
unreasonable for the Bank (a) to fail to incur expenses reasonably deemed
significant by the Bank to prepare Collateral for disposition or otherwise to
complete raw material or work-in-process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (d) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as the Borrower, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
including any warranties of title, (k) to purchase insurance or credit
enhancements to insure the Bank against risks of loss, collection or disposition
of Collateral or to provide to the Bank a guaranteed return from the collection
or disposition of Collateral, or (l) to the extent deemed appropriate by the
Bank, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Bank in the collection or disposition of
any of the Collateral. The Borrower acknowledges that the purpose of this
section is to provide non-exhaustive indications of what actions or omissions by
the Bank would not be commercially unreasonable in the Bank’s exercise of
remedies against the Collateral and that other actions or omissions by the Bank
shall not be deemed commercially unreasonable solely on account of not being
indicated in this section. Without limitation upon the foregoing, nothing
contained in this section shall be construed to grant any rights to the Borrower
or to impose any duties on the Bank that would not have been granted or imposed
by this Agreement or by applicable law in the absence of this section.


58

--------------------------------------------------------------------------------


 
12.4. UCC and Offset Rights. The Bank may exercise, from time to time, any and
all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between any
Obligor and the Bank, and may, without demand or notice of any kind, appropriate
and apply toward the payment of such of the Obligations, whether matured or
unmatured, including costs of collection and attorneys’ and paralegals’ fees,
and in such order of application as the Bank may, from time to time, elect, any
indebtedness of the Bank to any Obligor, however created or arising, including
balances, credits, deposits, accounts or moneys of such Obligor in the
possession, control or custody of, or in transit to the Bank. The Borrower, on
behalf of itself and each Obligor, hereby waives the benefit of any law that
would otherwise restrict or limit the Bank in the exercise of its right, which
is hereby acknowledged, to appropriate at any time hereafter any such
indebtedness owing from the Bank to any Obligor.


12.5. Additional Remedies. The Bank shall have the right and power to:


(a) instruct the Borrower, at its own expense, to notify any parties obligated
on any of the Collateral, including any Account Debtors, to make payment
directly to the Bank of any amounts due or to become due thereunder, or the Bank
may directly notify such obligors of the security interest of the Bank, and/or
of the assignment to the Bank of the Collateral and direct such obligors to make
payment to the Bank of any amounts due or to become due with respect thereto,
and thereafter, collect any such amounts due on the Collateral directly from
such Persons obligated thereon;


59

--------------------------------------------------------------------------------


 
(b) enforce collection of any of the Collateral, including any Accounts, by suit
or otherwise, or make any compromise or settlement with respect to any of the
Collateral, or surrender, release or exchange all or any part thereof, or
compromise, extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder;


(c) take possession or control of any proceeds and products of any of the
Collateral, including the proceeds of insurance thereon;


(d) extend, renew or modify for one or more periods (whether or not longer than
the original period) any Note, any other of the Obligations, any obligation of
any nature of any other obligor with respect to any Note or any of the
Obligations;


(e) grant releases, compromises or indulgences with respect to any Note, any of
the Obligations, any extension or renewal of any of the Obligations, any
security therefor, or to any other obligor with respect to any Note or any of
the Obligations;


(f) transfer the whole or any part of securities which may constitute Collateral
into the name of the Bank or the Bank’s nominee without disclosing, if the Bank
so desires, that such securities so transferred are subject to the security
interest of the Bank, and any corporation, association, or any of the managers
or trustees of any trust issuing any of such securities, or any transfer agent,
shall not be bound to inquire, in the event that the Bank or such nominee makes
any further transfer of such securities, or any portion thereof, as to whether
the Bank or such nominee has the right to make such further transfer, and shall
not be liable for transferring the same;


(g) vote the Collateral;


(h) make an election with respect to the Collateral under Section 1111 of the
Bankruptcy Code or take action under Section 364 or any other section of the
Bankruptcy Code; provided, however, that any such action of the Bank as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of the Borrower hereunder, nor prejudice, waive, nor be construed to impair,
affect, prejudice or waive the Bank’s rights and remedies at law, in equity or
by statute, nor release, discharge, nor be construed to release or discharge,
the Borrower, any guarantor or other Person liable to the Bank for the
Obligations;


(i) exercise any and all rights under the Mortgage; and


(j) at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Agreement,
the Loan Documents, or any of the other Obligations, or the Bank’s rights
hereunder, under any Note or under any of the other Obligations.


60

--------------------------------------------------------------------------------


 
The Borrower hereby ratifies and confirms whatever the Bank may do with respect
to the Collateral and agrees that the Bank shall not be liable for any error of
judgment or mistakes of fact or law with respect to actions taken in connection
with the Collateral.


12.6. Attorney-in-Fact. The Borrower hereby irrevocably makes, constitutes and
appoints the Bank (and any officer of the Bank or any Person designated by the
Bank for that purpose) as the Borrower’s true and lawful proxy and
attorney-in-fact (and agent-in-fact) in the Borrower’s name, place and stead,
with full power of substitution, to (i) take such actions as are permitted in
this Agreement, (ii) execute such financing statements and other documents and
to do such other acts as the Bank may require to perfect and preserve the Bank’s
security interest in, and to enforce such interests in the Collateral, and (iii)
carry out any remedy provided for in this Agreement, including endorsing the
Borrower’s name to checks, drafts, instruments and other items of payment, and
proceeds of the Collateral, executing change of address forms with the
postmaster of the United States Post Office serving the address of the Borrower,
changing the address of the Borrower to that of the Bank, opening all envelopes
addressed to the Borrower and applying any payments contained therein to the
Obligations. The Borrower hereby acknowledges that the constitution and
appointment of such proxy and attorney-in-fact are coupled with an interest and
are irrevocable. The Borrower hereby ratifies and confirms all that such
attorney-in-fact may do or cause to be done by virtue of any provision of this
Agreement.


12.7. No Marshaling. The Bank shall not be required to marshal any present or
future collateral security (including this Agreement and the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order.
To the extent that it lawfully may, the Borrower hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of the Bank’s rights under this Agreement or under
any other instrument creating or evidencing any of the Obligations or under
which any of the Obligations is outstanding or by which any of the Obligations
is secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, the Borrower hereby irrevocably waives the benefits of all such
laws.


12.8. Application of Proceeds. The Bank will within three (3) Business Days
after receipt of cash or solvent credits from collection of items of payment,
proceeds of Collateral or of the Facility or any other source, apply the whole
or any part thereof against the Obligations secured hereby. The Bank shall
further have the exclusive right to determine how, when and what application of
such payments and such credits shall be made on the Obligations, and such
determination shall be conclusive upon the Borrower. Any proceeds of any
disposition by the Bank of all or any part of the Collateral or the Facility may
be first applied by the Bank to the payment of expenses incurred by the Bank in
connection with the Collateral and the Facility, including attorneys’ fees and
legal expenses as provided for in Section 13 hereof.
 
61

--------------------------------------------------------------------------------


 
12.9. No Waiver. No Event of Default shall be waived by the Bank except in
writing. No failure or delay on the part of the Bank in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time; nor shall any single or partial exercise
of any such right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder. There
shall be no obligation on the part of the Bank to exercise any remedy available
to the Bank in any order. The remedies provided for herein are cumulative and
not exclusive of any remedies provided at law or in equity. The Borrower agrees
that in the event that the Borrower fails to perform, observe or discharge any
of its Obligations or liabilities under this Agreement or any other agreements
with the Bank, no remedy of law will provide adequate relief to the Bank, and
further agrees that the Bank shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.


12.10. Letters of Credit. With respect to all Letters of Credit for which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this Section 12, the Borrower shall at such time deposit in a cash
collateral account opened by the Bank an amount equal to the Letter of Credit
Obligations then outstanding. Amounts held in such cash collateral account shall
be applied by the Bank to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
Obligations, in such order of application as the Bank may, in its sole
discretion, from time to time elect. After all such Letters of Credit shall have
expired or been fully drawn upon, all commitments to make Loans hereunder have
terminated and all other Obligations have been indefeasibly satisfied and paid
in full in cash, the balance, if any, in such cash collateral account shall be
returned to the Borrower or such other Person as may be lawfully entitled
thereto.


Section 13. MISCELLANEOUS.


13.1. Obligations Absolute. None of the following shall affect the Obligations
of the Borrower to the Bank under this Agreement or the Bank’s rights with
respect to the Collateral:


(a) acceptance or retention by the Bank of other property or any interest in
property as security for the Obligations;


(b) release by the Bank of the Borrower, any of the Guarantors or of all or any
part of the Collateral or of any party liable with respect to the Obligations;


(c) release, extension, renewal, modification or substitution by the Bank of any
Note, or any note evidencing any of the Obligations, or the compromise of the
liability of any of the Guarantors of the Obligations; or


(d) failure of the Bank to resort to any other security or to pursue the
Borrower or any other obligor liable for any of the Obligations before resorting
to remedies against the Collateral.

 
62

--------------------------------------------------------------------------------


 
13.2. Entire Agreement. This Agreement and the other Loan Documents (i) are
valid, binding and enforceable against the Borrower and the Bank in accordance
with their respective provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof; and (iii) are the final
expression of the intentions of the Borrower and the Bank. No promises, either
expressed or implied, exist between the Borrower and the Bank, unless contained
herein or therein. This Agreement, together with the other Loan Documents,
supersedes all negotiations, representations, warranties, commitments, term
sheets, discussions, negotiations, offers or contracts (of any kind or nature,
whether oral or written) prior to or contemporaneous with the execution hereof
with respect to any matter, directly or indirectly related to the terms of this
Agreement and the other Loan Documents. This Agreement and the other Loan
Documents are the result of negotiations among the Bank, the Borrower and the
other parties thereto, and have been reviewed (or have had the opportunity to be
reviewed) by counsel to all such parties, and are the products of all parties.
Accordingly, this Agreement and the other Loan Documents shall not be construed
more strictly against the Bank merely because of the Bank’s involvement in their
preparation.


13.3. Amendments; Waivers. No delay on the part of the Bank in the exercise of
any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by the Bank of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or the other Loan Documents shall in any event be
effective unless the same shall be in writing and acknowledged by the Bank, and
then any such amendment, modification, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.


13.4. WAIVER OF DEFENSES. THE BORROWER, ON BEHALF OF ITSELF AND ANY GUARANTOR OF
ANY OF THE OBLIGATIONS, WAIVES EVERY PRESENT AND FUTURE DEFENSE, CAUSE OF
ACTION, COUNTERCLAIM OR SETOFF WHICH THE BORROWER MAY NOW HAVE OR HEREAFTER MAY
HAVE TO ANY ACTION BY THE BANK IN ENFORCING THIS AGREEMENT. PROVIDED THE BANK
ACTS IN GOOD FAITH, THE BORROWER RATIFIES AND CONFIRMS WHATEVER THE BANK MAY DO
PURSUANT TO THE TERMS OF THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.


13.5. FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE BANK FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


63

--------------------------------------------------------------------------------


 
13.6. WAIVER OF JURY TRIAL. THE BANK AND THE BORROWER, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE,
ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BANK AND THE BORROWER ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.


13.7. Assignability. The Bank may at any time assign the Bank’s rights in this
Agreement, the other Loan Documents, the Obligations, or any part thereof and
transfer the Bank’s rights in any or all of the Collateral, and the Bank
thereafter shall be relieved from all liability with respect to such Collateral.
In addition, the Bank may at any time sell one or more participations in the
Loans. The Borrower may not sell or assign this Agreement, or any other
agreement with the Bank or any portion thereof, either voluntarily or by
operation of law, without the prior written consent of the Bank. This Agreement
shall be binding upon the Bank and the Borrower and their respective legal
representatives and successors. All references herein to the Borrower shall be
deemed to include any successors, whether immediate or remote. In the case of a
joint venture or partnership, the term “Borrower” shall be deemed to include all
joint venturers or partners thereof, who shall be jointly and severally liable
hereunder.


13.8. Confirmations. The Borrower and the Bank agree from time to time, upon
written request received by it from the other, to confirm to the other in
writing the aggregate unpaid principal amount of the Loans then outstanding
under such Note.
 
64

--------------------------------------------------------------------------------


 
13.9. Confidentiality. The Bank agrees to use commercially reasonable efforts
(equivalent to the efforts the Bank applies to maintain the confidentiality of
its own confidential information) to maintain as confidential all information
provided to it by the Borrower, including all information designated as
confidential, except that the Bank may disclose such information (a) to Persons
employed or engaged by the Bank in evaluating, approving, structuring or
administering the Loans; (b) to any assignee or participant or potential
assignee or participant that has agreed to comply with the covenant contained in
this Section 13.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Bank to be compelled by any court
decree, subpoena or legal or administrative order or process; (d) as, on the
advice of the Bank’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any litigation to which the Bank is a party; (f) to any nationally recognized
rating agency that requires access to information about the Bank’s investment
portfolio in connection with ratings issued with respect to the Bank; (g) to any
Affiliate of the Bank who may provide Bank Products to the Borrower or any
Subsidiary, or (h) that ceases to be confidential through no fault of the Bank.


13.10. Binding Effect. This Agreement shall become effective upon execution by
the Borrower and the Bank. If this Agreement is not dated or contains any blanks
when executed by the Borrower, the Bank is hereby authorized, without notice to
the Borrower, to date this Agreement as of the date when it was executed by the
Borrower, and to complete any such blanks according to the terms upon which this
Agreement is executed.


13.11. Governing Law. This Agreement, the Loan Documents and any Note shall be
delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of Illinois (but giving effect to
federal laws applicable to national banks) applicable to contracts made and to
be performed entirely within such state, without regard to conflict of laws
principles.


13.12. Enforceability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.


13.13. Survival of Borrower Representations. All covenants, agreements,
representations and warranties made by the Borrower herein shall,
notwithstanding any investigation by the Bank, be deemed material and relied
upon by the Bank and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of any Note, and shall be deemed to be
continuing representations and warranties until such time as the Borrower has
fulfilled all of its Obligations to the Bank, and the Bank has been indefeasibly
paid in full in cash. The Bank, in extending financial accommodations to the
Borrower, is expressly acting and relying on the aforesaid representations and
warranties.


65

--------------------------------------------------------------------------------


 
13.14. Extensions of Bank’s Commitment. This Agreement shall secure and govern
the terms of (i) any extensions or renewals of the Bank’s commitment hereunder,
and (ii) any replacement note executed by the Borrower and accepted by the Bank
in its sole and absolute discretion in substitution for any Note.


13.15. Time of Essence. Time is of the essence in making payments of all amounts
due the Bank under this Agreement and in the performance and observance by the
Borrower of each covenant, agreement, provision and term of this Agreement.


13.16. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of executed Loan Documents maintained by the Bank shall deemed to be
originals thereof.


13.17. Notices. Except as otherwise provided herein, the Borrower waives all
notices and demands in connection with the enforcement of the Bank’s rights
hereunder. All notices, requests, demands and other communications provided for
hereunder shall be in writing and addressed as follows:


To the Borrower:
CTI Industries Corporation
22160 North Pepper Road
Barrington, Illinois 60010
Attention: Stephen Merrick
   
With a copy to:
_______________________
_______________________
_______________________
Attention: ________________, Esq.
   
To the Lender:
Charter One Bank, N.A.
71 South Wacker Drive, Suite 2900
Chicago, Illinois 60606
Attention: _______________
   
With copy to:
Nisen & Elliott, LLC
200 West Adams Street, Suite 2500
Chicago, Illinois 60606
Attention: Thomas V. McCauley, Esq,

 
 
66

--------------------------------------------------------------------------------


 
or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon acceptance or refusal of delivery;
(ii) if mailed by certified or registered mail, return receipt requested,
postage prepaid, on the third (3rd) day following the day such notice is
deposited in any post office station or letter box; or (iii) if sent by
recognized overnight courier, on the first (1st) day following the day such
notice is delivered to such carrier. No notice to or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.


13.18. Release of Claims Against Bank. In consideration of the Bank making the
Loans, the Borrower and all other Obligors do each hereby release and discharge
the Bank of and from any and all claims, harm, injury, and damage of any and
every kind, known or unknown, legal or equitable, which any Obligor may have
against the Bank from the date of their respective first contact with the Bank
until the date of this Loan Agreement, including any claim arising from any
reports (environmental reports, surveys, appraisals, etc.) prepared by any
parties hired or recommended by the Bank. The Borrower and all other Obligors
confirm to Bank that they have reviewed the effect of this release with
competent legal counsel of their choice, or have been afforded the opportunity
to do so, prior to execution of this Agreement and the Loan Documents and do
each acknowledge and agree that the Bank is relying upon this release in
extending the Loans to the Borrower.


13.19. Costs, Fees and Expenses. The Borrower shall pay or reimburse the Bank
for all reasonable costs, fees and expenses incurred by the Bank or for which
the Bank becomes obligated in connection with the negotiation, preparation,
consummation, collection of the Obligations or enforcement of this Agreement,
the other Loan Documents and all other documents provided for herein or
delivered or to be delivered hereunder or in connection herewith (including any
amendment, supplement or waiver to any Loan Document), or during any workout,
restructuring or negotiations in respect thereof, including reasonable
consultants’ fees and attorneys’ fees and time charges of counsel to the Bank,
which shall also include attorneys’ fees and time charges of attorneys who may
be employees of the Bank or any Affiliate of the Bank, plus costs and expenses
of such attorneys or of the Bank; search fees, costs and expenses; and all taxes
payable in connection with this Agreement or the other Loan Documents, whether
or not the transaction contemplated hereby shall be consummated. In furtherance
of the foregoing, the Borrower shall pay any and all stamp and other taxes, UCC
search fees, filing fees and other costs and expenses in connection with the
execution and delivery of this Agreement, any Note and the other Loan Documents
to be delivered hereunder, and agrees to save and hold the Bank harmless from
and against any and all liabilities with respect to or resulting from any delay
in paying or omission to pay such costs and expenses. That portion of the
Obligations consisting of costs, expenses or advances to be reimbursed by the
Borrower to the Bank pursuant to this Agreement or the other Loan Documents
which are not paid on or prior to the date hereof shall be payable by the
Borrower to the Bank on demand. If at any time or times hereafter the Bank:
(a) employs counsel for advice or other representation (i) with respect to this
Agreement or the other Loan Documents, (ii) to represent the Bank in any
litigation, contest, dispute, suit or proceeding or to commence, defend, or
intervene or to take any other action in or with respect to any litigation,
contest, dispute, suit, or proceeding (whether instituted by the Bank, the
Borrower, or any other Person) in any way or respect relating to this Agreement,
the other Loan Documents or the Borrower’s business or affairs, or (iii) to
enforce any rights of the Bank against the Borrower or any other Person that may
be obligated to the Bank by virtue of this Agreement or the other Loan
Documents; (b) takes any action to protect, collect, sell, liquidate, or
otherwise dispose of any of the Collateral; and/or (c) attempts to or enforces
any of the Bank’s rights or remedies under the Agreement or the other Loan
Documents, the costs and expenses incurred by the Bank in any manner or way with
respect to the foregoing, shall be part of the Obligations, payable by the
Borrower to the Bank on demand.
 
67

--------------------------------------------------------------------------------


 
13.20. Indemnification. The Borrower agrees to defend (with counsel satisfactory
to the Bank), protect, indemnify, exonerate and hold harmless each Indemnified
Party from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and distributions
of any kind or nature (including the disbursements and the reasonable fees of
counsel for each Indemnified Party thereto, which shall also include, without
limitation, reasonable attorneys’ fees and time charges of attorneys who may be
employees of any Indemnified Party), which may be imposed on, incurred by, or
asserted against, any Indemnified Party (whether direct, indirect or
consequential and whether based on any federal, state or local laws or
regulations, including securities laws, Environmental Laws, commercial laws and
regulations, under common law or in equity, or based on contract or otherwise)
in any manner relating to or arising out of this Agreement or any of the Loan
Documents, or any act, event or transaction related or attendant thereto, the
preparation, execution and delivery of this Agreement and the Loan Documents,
including the making or issuance and management of the Loans, the use or
intended use of the proceeds of the Loans, the enforcement of the Bank’s rights
and remedies under this Agreement, the Loan Documents, any Note, any other
instruments and documents delivered hereunder, or under any other agreement
between the Borrower and the Bank; provided, however, that the Borrower shall
not have any obligations hereunder to any Indemnified Party with respect to
matters determined by a court of competent jurisdiction by final and
nonappealable judgment to have been caused by or resulting from the willful
misconduct or gross negligence of such Indemnified Party. To the extent that the
undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, the Borrower shall
satisfy such undertaking to the maximum extent permitted by applicable law. Any
liability, obligation, loss, damage, penalty, cost or expense covered by this
indemnity shall be paid to each Indemnified Party on demand, and failing prompt
payment, together with interest thereon at the Default Rate from the date
incurred by each Indemnified Party until paid by the Borrower, shall be added to
the Obligations of the Borrower and be secured by the Collateral. The provisions
of this Section shall survive the satisfaction and payment of the other
Obligations and the termination of this Agreement.


13.21. Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Obligor or the transfer to the Bank of any property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Bank is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Bank is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of the
Bank, the Obligations shall automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.
 
68

--------------------------------------------------------------------------------



13.22. Customer Identification - USA Patriot Act Notice. The Bank hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and
the Bank’s policies and practices, the Bank is required to obtain, verify and
record certain information and documentation that identifies the Borrower, which
information includes the name and address of the Borrower and such other
information that will allow the Bank to identify the Borrower in accordance with
the Act.




IN WITNESS WHEREOF, the Borrower and the Bank have executed this Loan and
Security Agreement as of the date first above written.



 
CTI Industries Corporation, an Illinois corporation
     
By:/s/Howard W. Schwan
 
Name:Howard W. Schwan
:
Title President
 
CTI Helium, Inc.
         
By: /s/Howard W. Schwan
 
Name: Howard W. Schwan
 
Title: President
     
Agreed and accepted:
     
Charter One Bank, N.A., a national banking association
         
By: /s/Richard Bott
 
Name: Richard Bott
 
Title: Senior Vice-President



69

--------------------------------------------------------------------------------

